Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15655 Page 1 of 41




      1 ROBBINS GELLER RUDMAN
          & DOWD LLP
      2 JASON   A. FORGE (181542)
        RACHEL L. JENSEN (211456)
      3 MICHAEL ALBERT (301120)
        RACHEL A. COCALIS (312376)
      4 655 West Broadway, Suite 1900
        San Diego, CA 92101
      5 Telephone: 619/231-1058
        619/231-7423 (fax)
      6 jforge@rgrdlaw.com
        rjensen@rgrdlaw.com
      7 malbert@rgrdlaw.com
        rcocalis@rgrdlaw.com
      8
        DOWD & DOWD P.C.
      9 DOUGLAS P. DOWD                           THE DRISCOLL FIRM, P.C.
        ALEX R. LUMAGHI                           JOHN J. DRISCOLL
     10 211 North Broadway, Suite 4050            CHRISTOPHER QUINN
        St. Louis, MO 63102                       GREGORY PALS
     11 Telephone: 314/621-2500                   211 N. Broadway, Suite 4050
        314/621-2503 (fax)                        St. Louis, MO 63102
     12 doug@dowdlaw.net                          Telephone: 314/932-3232
        alex@dowdlaw.net                          314/932-3233 (fax)
     13
        Class Counsel
     14
     15
     16                     UNITED STATES DISTRICT COURT

     17                    SOUTHERN DISTRICT OF CALIFORNIA

     18 In re MORNING SONG BIRD FOOD          )   Lead Case No.
        LITIGATION                            )   3:12-cv-01592-JAH-AGS
     19                                       )
                                              )   CLASS ACTION
     20 This Document Relates To:             )
                                              )   DECLARATION OF CARLA A.
     21           ALL ACTIONS.                )   PEAK IN SUPPORT OF NOTICE
                                              )   PLAN
     22
     23
     24
     25
     26
     27
     28

          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15656 Page 2 of 41




      1           I, Carla A. Peak, declare as follows:
      2           1.    I am a Vice President of Legal Notification Services at KCC, LLC
      3 (“KCC”) located at 3301 Kerner Boulevard, San Rafael, California 94901.
      4           2.    I am over the age of 21. The matters described in this Declaration are
      5 based upon my own personal knowledge, as well as information received from the
      6 parties. The opinions and recommendations made herein are based on my training and
      7 experience.
      8           3.    This Declaration describes my experience, as well as KCC’s experience.
      9 It also describes the proposed notice plan (the “Notice Plan” or “Notice Program”)
     10 designed for this class action settlement, including why I believe it will be effective
     11 and will constitute the best notice practicable under the circumstances of this
     12 Settlement, pursuant to Fed. R. Civ. P. 23(c)(2)(B) (“Rule 23”).
     13                                      EXPERIENCE
     14           4.    KCC is a leading class action administration firm that provides
     15 comprehensive class action services, including legal notification, email and postal
     16 mailing campaign implementation, website design, call center support, class member
     17 data management, claims processing, check and voucher disbursements, tax reporting,
     18 settlement fund escrow and reporting, and other related services critical to the
     19 effective administration of class action settlements. With more than 30 years of
     20 industry experience,1 KCC has developed efficient, secure and cost-effective methods
     21 to properly handle the voluminous data and mailings associated with the noticing,
     22 claims processing and disbursement requirements of these matters to ensure the
     23 orderly and fair treatment of class members and all parties in interest. Since 1984,
     24 KCC has been retained to administer more than 6,000 class actions and distributed
     25 settlement payments totaling well over $20 billion in assets.
     26
     27   1
           KCC acquired Gilardi & Co. LLC in 2015. This Declaration combines the class
     28 action notice and administration experience of both firms.

                                                    -1-
          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15657 Page 3 of 41




      1           5.   KCC has administered class action administrations for such defendants as
      2 HP-Compaq, LensCrafters, United Parcel Service, Ford, Mitsubishi, Nissan,
      3 Whirlpool, ATI Video Cards, and Twentieth Century Fox. Further, KCC has been
      4 retained as the administrator in a variety of consumer matters. Some consumer case
      5 examples which KCC has been involved with include: Eubank v. Pella Corporation,
      6 No. 1:06-12-04481 (N.D. Ill.) (home windows); Rikos v. The Procter & Gamble Co.
      7 No. 11-cv-00226 (S.D. Ohio) (Align probiotics); In Re: Rust-Oleum Restore
      8 Marketing, Sales Practices and Products Liability Litigation, No. 1:15-cv-01364
      9 (N.D. Ill.) (deck and concrete products); In re Sears, Roebuck and Co. Front-Loading
     10 Washer Products Liability Litigation, No. 1:06-cv-07023 (N.D. Ill.) (front-loading
     11 washing machines); Lerma v. Schiff Nutrition International, Inc., No. 1:13-CV-07747
     12 (N.D. Ill.) (glucosamine supplement); Cobb v. BSH Home Appliances Corp., No.
     13 8:10-CV-0711 (C.D. Cal.) (clothes washing machines); Roberts v. Electrolux Home
     14 Products, Inc., No. 8:12-CV-01644 (C.D. Cal.) (clothes dryers); Cappalli v. BJ’s
     15 Wholesale Club, Inc., No. 1:10-CV-00407 (D. R.I.) (club memberships); Stroud v.
     16 eMachines, Inc., No. CJ-2003-968 L (D. Ct. Cleveland Cnty, Okla.) (personal
     17 computers); and Shames v. The Hertz Corporation, No. 07cv2174-MMA (S.D. Cal.)
     18 (rental car fees).
     19           6.   I have personally been involved in many of the largest and most
     20 significant cases, including In re Anthem, Inc. Data Breach Litigation, No. 5:15-md-
     21 02617 (N.D. Cal.), a national data breach class action involving approximately 79
     22 million people who had personally identifiable information data stored on Anthem’s
     23 databases; In re: Skelaxin (Metaxalone) Antitrust Litigation, No. 1:12-md-02343 (E.D.
     24 Tenn.), a multi-state antitrust settlement involving both third party payors and
     25 consumers that purchased or paid for the brand and generic version of the prescription
     26 drug metaxalone; Chambers v. Whirlpool Corporation, No. 8:11-cv-01733 (C.D.
     27 Cal.), a national product defect case involving class members who experienced or may
     28 experience the overheating of an automatic dishwasher control board; In re Trans

                                                  -2-
          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15658 Page 4 of 41




      1 Union Corp. Privacy Litigation, MDL No. 1350 (N.D. Ill.), perhaps the largest
      2 discretionary class action notice campaign involving virtually every adult in the
      3 United States and informing them about their rights in the $75 million data breach
      4 settlement; and In re Residential Schools Litigation, No. 00-CV-192059 (Ont. S.C.J.),
      5 the largest and most complex class action in Canadian history incorporating a
      6 groundbreaking notice program to disparate, remote aboriginal persons qualified to
      7 receive benefits in the multi-billion dollar settlement.
      8           7.   In forming my opinions, I draw from my in-depth class action case
      9 experience. I have worked in the class action notification field for over 15 years.
     10 During that time, I have been involved in all aspects in the design and implementation
     11 of class action notice planning, as well as the drafting of plain language notice
     12 documents that satisfy the requirements of Rule 23 and adhere to the guidelines set
     13 forth in the Manual for Complex Litigation, Fourth and by the Federal Judicial Center
     14 (“FJC”).
     15           8.   I have been involved with hundreds of cases, including the dissemination
     16 of notice around the globe in more than 35 languages. My c.v., attached as Exhibit 1,
     17 contains numerous judicial comments citing cases I have worked on, as well as
     18 articles I have written and speaking engagements where I have discussed the adequacy
     19 and design of legal notice efforts.
     20                             NOTICE PLAN OVERVIEW
     21           9.   The proposed Notice Program utilizes individual notice to identifiable
     22 Settlement Class Members and paid notice in well-read consumer magazines, trade
     23 journals, and on a variety of websites, including Facebook, to effectively reach the
     24 Settlement Class. The Notice Program is expected to reach approximately 70% of
     25
     26
     27
     28

                                                  -3-
          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15659 Page 5 of 41




      1 likely Settlement Class Members via the paid media effort alone.2 Reach will be
      2 further enhanced by the individual notice effort.
      3           10.   The expected reach of the Notice Program is consistent with other
      4 effective court-approved settlement notice programs and is designed to meet due
      5 process requirements. The FJC’s Judges’ Class Action Notice and Claims Process
      6 Checklist and Plain Language Guide (the “FJC Checklist”) considers 70-95% reach
      7 among class members to be a “high percentage” and reasonable.
      8                           NOTICE PROGRAM DETAILS
      9                                     Class Definition
     10           11.   The Settlement Class is defined as: all Persons who, between
     11 November 1, 2005 and May 1, 2008, purchased and have not yet received a full refund
     12 for their Morning Song Bird Food purchases. The following entities and individuals
     13 are excluded from the Settlement Class: (a) Defendants and their immediate families,
     14 the officers, directors and affiliates of Defendants, at all relevant times, members of
     15 their immediate families and their legal representatives, heirs, successors or assigns,
     16 and any entity in which Defendants have or had a controlling interest; (b) distributors,
     17 retailers, and other resellers of Morning Song Bird Food; (c) judicial officers and their
     18 immediate family members and associated court staff assigned to this case; and (d) all
     19 those otherwise in the Settlement Class who timely and properly exclude themselves
     20 from the Settlement Class as provided in the Stipulation of Class Action Settlement.
     21                                    Individual Notice
     22           12.   KCC will provide direct notice to every individual who, based on
     23 Retailer Records may be Settlement Class Members and for whom contact
     24 information is set forth in those Retailer Records, as well as to any individuals who
     25
     26
          2
           The reach or net reach of a notice program is defined as the percentage of a class
     27 that was exposed to a notice net of any duplication among people who may have been
        exposed more than once.
     28

                                                   -4-
          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15660 Page 6 of 41




      1 may be Settlement Class Members and for whom Non-Retailer-Identified contact
      2 information is available.
      3           13.   Email Notice will be provided to all Non-Retailer-Identified email
      4 addresses on file. KCC will perform a SPAM cleanse on the email addresses and then
      5 deliver the Summary Notice to those Non-Retailer-Identified Settlement Class
      6 Members with a valid email address. The Email Notice content will be the Summary
      7 Notice included in the body of the email, rather than as an attachment, to avoid spam
      8 filters and improve deliverability; attaching the notice will cause a significant number
      9 of emails to be blocked by service providers. The Email Notice will contain a link to
     10 the settlement website.
     11           14.   The email campaign will return data regarding the number of emails
     12 successfully delivered, email open-rates, and all email that is returned undeliverable
     13 (“Initial Bouncebacks”). Many of the Initial Bouncebacks are temporary in nature, and
     14 consist primarily of those that: (1) are blocked by Internet Service Providers (ISPs);
     15 (2) result from filled inboxes on the targets’ computers; or (3) result from some
     16 temporary technical difficulties. These three categories of bouncebacks (“Non-Fatal
     17 Bouncebacks”) account for approximately 10-15% of all emails that aren’t sent and, in
     18 other cases and tests, KCC has found that approximately 85% of these emails could be
     19 deliverable if they were re-sent. Therefore, KCC will re-attempt delivery of the Email
     20 Notice to Settlement Class Members subject to Non-Fatal Bouncebacks.
     21           15.   For any Non-Retailer-Identified Settlement Class Members whose email
     22 resulted in a bounceback, KCC will send a Notice and Claim Form via United States
     23 Postal Service (USPS), provided a physical address has been successfully identified.3
     24           16.   In addition, KCC will send a Notice and Claim Form via USPS to those
     25 Non-Retailer-Identified Settlement Class Members for whom an email address is not
     26 available.
     27   3
            Copies of the Publication Notice, Long Form Notice, and Claim Form are attached
     28 to the parties’ Stipulation of Settlement as Exhibits G, D, and A, respectively.

                                                  -5-
          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15661 Page 7 of 41




      1           17.   KCC will send a Notice, Retailer-Identified Refund Notice, Correction
      2 Form, and Claim Form to all Retailer-Identified Settlement Class Members via
      3 USPS.4
      4           18.   Prior to mailing, all postal addresses will be checked against the National
      5 Change of Address (NCOA)5 database maintained by USPS; certified via the Coding
      6 Accuracy Support System (CASS);6 and verified through Delivery Point Validation
      7 (DPV).7
      8           19.   Notices returned by USPS as undeliverable will be re-mailed to any
      9 address available through postal service forwarding order information. For any
     10 returned mailing that does not contain an expired forwarding order with a new address
     11 indicated, KCC will conduct further address searches using credit and other public
     12 source databases to attempt to locate new addresses, and will re-mail these notices
     13 where possible.
     14                                  Consumer Publications
     15           20.   In addition to the individual notice efforts above, KCC will place the
     16 Publication Notice as a half-page Summary Notice in National Geographic and as a
     17 third-page Summary Notice in Birds & Blooms and People magazines. The
     18 Publication Notice will appear in each publication’s nationwide print edition as well
     19 as their online digital replicas.
     20
     21   4
              Copies of the Retailer-Identified Refund Notice and Correction Form are attached
          to the parties’ Stipulation of Settlement as Exhibits H and B, respectively.
     22
          5
           The NCOA database contains records of all permanent change of address
     23 submissions received by the USPS for the last four years. The USPS makes this data
        available to mailing firms and lists submitted to it are automatically updated with any
     24 reported move based on a comparison with the person’s name and last known address.
     25   6
             Coding Accurate Support System is a certification system used by the USPS to
          ensure the quality of ZIP+4 coding systems.
     26
          7
           Records that are ZIP+4 coded are then sent through Delivery Point Validation to
     27 verify the address and identify Commercial Mail Receiving Agencies. DPV verifies
        the accuracy of addresses and reports exactly what is wrong with incorrect addresses.
     28

                                                    -6-
          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15662 Page 8 of 41




      1           21.   These publications were selected using GfK MediaMark Research &
      2 Intelligence, LLC (MRI)8 data. MRI data indicates that People will reach 18.2% of
      3 likely Settlement Class Members, National Geographic will reach 18.0% of likely
      4 Settlement Class Members, and Birds & Blooms will reach 5.6%.
      5           22.   The notice placements will be tracked to ensure that they appear exactly
      6 as planned, as well as meet our high standards in terms of quality and positioning.
      7                                    Trade Publications
      8           23.   The Publication Notice will also appear in the print editions of two trade
      9 publications targeting veterinarians. KCC will place the Publication Notice as a third-
     10 page Summary Notice in the Journal of the American Veterinary Medical Association
     11 (JAVMA) and as a fifth-page Summary Notice in Veterinary Practice News.
     12                                    Internet Advertising
     13           24.   KCC will implement an internet media effort consisting of banner
     14 advertising. Approximately 112.5 million internet banner advertisements will be
     15 purchased and distributed over desktop and mobile devices via the Google Display
     16 Network, Yahoo! and Conversant ad networks, as well as the social media site
     17 Facebook.
     18           25.   KCC analyzed MRI data concerning internet usage and audience
     19 demographics of likely Settlement Class Members and verified the effectiveness of
     20 the digital media campaign across the Google Display Network, Yahoo!, Conversant,
     21
     22
     23   8
              GfK MRI is a nationally accredited research firm that provides consumer
          demographics, product and brand usage, and audience/exposure in all forms of
     24   advertising media. Established in 1979, MRI measures the usage of nearly 6,500
          product and service brands across 600 categories, along with readership of hundreds
     25   of magazines and newspapers, internet usage, television viewership, national and local
          radio listening, yellow page usage, and out-of-home exposure. Based on a yearly face-
     26   to-face interview of 26,000 consumers in their homes, MRI’s Survey of the American
          Consumer™ is the primary source of audience data for the U.S. consumer magazine
     27   industry and the most comprehensive and reliable source of multi-media audience data
          available.
     28

                                                    -7-
          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15663 Page 9 of 41




      1 and Facebook using comScore, Inc. (comScore)9 data. According to MRI data, 89.4%
      2 of likely Settlement Class Members have access to the internet at home using a
      3 computer, 86.9% have looked at or used the internet in the last 30 days, 81.2% have
      4 used Google in the last 30 days, and 61.8% have used Facebook. Using comScore, we
      5 have determined the total number of internet impressions necessary to extend reach
      6 among likely Settlement Class Members.
      7                                   Settlement Website
      8           26.   KCC will establish and maintain a case specific website to allow
      9 Settlement Class Members to obtain additional information and documents about the
     10 Settlement. The Settlement Website will allow users to read, download, and print the
     11 operative Complaint, Stipulation of Settlement, Preliminary Approval Order, and
     12 Long-Form Notice and Claim Form, as well as other important documents and
     13 deadlines. Settlement Class Members will also be able to review a list of Frequently
     14 Asked Questions and Answers and file a claim online. The website address will be
     15 displayed in the Long-Form Notice and Publication Notice, as well as accessible
     16 through a hyperlink embedded in the Email Notice and internet notices.
     17                              Toll-Free Telephone Number
     18           27.   KCC will establish and host a case specific toll-free number to allow
     19 Settlement Class Members to learn more about the Settlement in the form of pre-
     20 recorded answers to frequently-asked questions. It will also allow Settlement Class
     21 Members to request to have a Long-Form Notice mailed directly to them. The toll-free
     22 number will be displayed in the Email Notice, Long-Form Notice, Publication Notice,
     23 and on the Settlement Website.
     24
          9
           comScore, Inc. is a leading cross-platform measurement and analytics company
     25 that precisely measures audiences, brands and consumer behavior everywhere,
        capturing 1.9 trillion global interactions monthly. comScore’s proprietary digital
     26 audience measurement methodology allows marketers to calculate audience reach in a
        manner not affected by variables such as cookie deletion and cookie
     27 blocking/rejection, allowing these audiences to be reached more effectively. comScore
        operates in more than 75 countries, serving over 3,200 clients worldwide.
     28

                                                  -8-
          1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15664 Page 10 of
                                      41



     1                                   Settlement P.O. Box
     2           28.   KCC will establish and monitor a settlement mailbox where Settlement
     3 Class Members may submit hard copy Claim Forms, exclusion requests, objections,
     4 and other case correspondence.
     5                                   CLAIMS PROCESS
     6           29.   Retailer-Identified Settlement Class Members will receive an automatic
     7 payment. Retailer-Identified Settlement Class Members will be provided with an
     8 opportunity to review the Retailer-Identified Refund Notice and return a Correction
     9 Form with corrections to any incorrect name or contact information provided and
    10 information to identify the correct recipient and address for the Retailer-Identified
    11 Refund.
    12           30.   To obtain a settlement payment, Non-Retailer-Identified Settlement Class
    13 Members must submit a Claim Form online or by mail. The individual notices include
    14 a unique identifier or “Claim ID” that may be used by the Settlement Class Member to
    15 expedite claims filing by “pre-populating” class member information that Class
    16 Counsel obtained during discovery. The Claim ID will be provided on the Claim Form
    17 included in each notice packet and included in the Email Notice. Non-Retailer-
    18 Identified Settlement Class Members who wish to file a claim online may simply enter
    19 their Claim ID to view and submit a Claim Form that has been automatically pre-
    20 populated with information corresponding to their unique identifier.
    21           31.   Any Settlement Class Member with Proof of Purchase may submit a
    22 Claim Form for a refund to the extent not included in a Retailer-Identified Refund.
    23           32.   Any Settlement Class Member without Proof of Purchase may submit a
    24 Claim Form for a refund to the extent not included in a Retailer-Identified Refund.
    25           33.   The Retailer-Identified Refund Correction Form seeks updates to
    26 information necessary to process Retailer-Identified Refunds, such as name and
    27 mailing address.
    28

                                                  -9-
         1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15665 Page 11 of
                                      41



     1           34.   The Claim Form for Proof of Purchase Refunds or Claim Form Refunds
     2 seeks only information needed to validate and process Settlement Class Member
     3 claims. For example, first and last name, email address, telephone number, postal
     4 address, the type of claim being filed, proof of purchase, if applicable, or approximate
     5 date, location, quantity and amount of purchases, and their signature as verification
     6 that all information provided on the Claim Form is accurate. If a claim is denied due
     7 to lack of signature or other required information, the Settlement Class Member will
     8 be notified and provided with an opportunity to correct the claim.
     9           35.   The Claim Form has been designed to embody the recommendations set
    10 forth in the FJC Checklist. For example, it only requires necessary information, it is
    11 short, simple and clearly worded, it includes an online submission option and it does
    12 not contain any onerous features. In cases such as this, the claims process helps to
    13 deter fraud and ensure that claimants are in fact Settlement Class Members.
    14           36.   KCC will process all Claim Forms in accordance with the Stipulation of
    15 Settlement.
    16                                NOTICE PLAN COSTS
    17           37.   KCC estimates that the notice and settlement administration will cost
    18 between $1,296,320 and $1,429,500. KCC’s estimated fees and charges are based on
    19 certain information provided to KCC by the parties as well as significant
    20 assumptions. Accordingly, the estimate is not intended to limit KCC’s actual fees and
    21 charges, which may be less or more than estimated due to the scope of actual services
    22 or changes to the underlying facts or assumptions.           If notice and settlement
    23 administration costs do not reach these levels, the remaining funds will be distributed
    24 to Settlement Class Members on a pro rata basis.
    25           38.   These costs are based upon the scope of work currently contemplated,
    26 and include tasks such as data intake and processing, the email list cleanse and
    27 distribution, printing and mailing the Long-Form Notice, Claim Form, Retailer-
    28 Refund Notice, and Correction Form, postage, address searches, re-mailing notice

                                                - 10 -
         1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15666 Page 12 of
                                      41



     1 packets to updated and/or newly located addresses, publishing the notice in the
     2 consumer magazines and trade journals, internet advertising, declaration in support of
     3 preliminary approval, weekly case reporting, setting up and maintaining the
     4 Settlement Website, processing exclusion requests, automated call support including
     5 script drafting and management, monthly maintenance fees, updates, listening to,
     6 transcribing and responding to voicemails, processing claims filed, curing deficient
     7 claims, staff hours, claim calculations, disbursements and handling, and staff hours.
     8           39.   The Stipulation of Settlement provides that settlement administration
     9 costs will be paid from the Settlement Fund.
    10                              NOTICE PLAN ANALYSIS
    11           40.   The Notice Program is expected to effectively reach approximately 70%
    12 of Settlement Class Members via the media notice effort alone. Coverage will be
    13 further extended via the individual notice effort.
    14           41.   The Notice Plan will deliver “noticeable” Notices to capture Settlement
    15 Class Members’ attention and provide them with the information necessary to
    16 understand their rights and options.
    17           42.   The Notice Plan and notice documents adhere to the guidelines set forth
    18 in the FJC Checklist. The FJC Checklist contains four “Major Checkpoints.” All of
    19 these checkpoints have been met. For example:
    20                 (a)   The Notice Plan will effectively reach the Settlement Class and the
    21 reach percentage has been calculated by experts.
    22                 (b)   The notices will come to the attention of the Settlement Class and
    23 have been designed using page-layout techniques to command attention.
    24                 (c)   The notices are informative–they include all required information–
    25 and are written in clear, concise, easily understood language.
    26                 (d)   Settlement Class Members’ rights and options are easy to act upon.
    27 There are no unnecessary hurdles that would make responding difficult.
    28

                                                 - 11 -
         1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15667 Page 13 of
                                      41



     1           43.   At the conclusion of the Notice Plan, KCC will provide a final report
     2 verifying its adequacy and effective implementation.
     3                                       CONCLUSION
     4           44.   In my opinion, the Notice Plan proposed for this case is consistent with
     5 other effective settlement notice programs. It is the best notice practicable and meets
     6 the desire to actually inform due process communications standard of Mullane v. Cent.
     7 Hanover Bank & Trust Co., 339 U.S. 306, 315 (1950). It provides the same reach and
     8 frequency evidence that courts have approved and that has withstood appellate
     9 scrutiny, other expert critiques, as well as collateral review. The Notice Plan and
    10 notice documents are consistent with the guidelines set forth in Rule 23, the Manual
    11 for Complex Litigation, Fourth, and the FJC Checklist.
    12           I, Carla A. Peak, declare under penalty of perjury that the foregoing is true and
    13 correct. Executed this 7th day of December 2018, at Sellersville, Pennsylvania.
    14
    15
                                                                     Carla A. Peak
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                   - 12 -
         1511001_1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15668 Page 14 of
                                      41



            1                             CERTIFICATE OF SERVICE
            2        I hereby certify under penalty of perjury that on December 7, 2018, I authorized
            3 the electronic filing of the foregoing with the Clerk of the Court using the CM/ECF
            4 system which will send notification of such filing to the e-mail addresses on the
            5 attached Electronic Mail Notice List, and I hereby certify that I caused the mailing of
            6 the foregoing via the United States Postal Service to the non-CM/ECF participants
            7 indicated on the attached Manual Notice List.
            8                                              s/ Rachel L. Jensen
                                                           RACHEL L. JENSEN
            9
                                                           ROBBINS GELLER RUDMAN
       10                                                   & DOWD LLP
                                                           655 West Broadway, Suite 1900
       11                                                  San Diego, CA 92101-8498
                                                           Telephone: 619/231-1058
       12                                                  619/231-7423 (fax)
       13                                                  E-mail: rachelj@rgrdlaw.com
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

1511051_1
                                                                            3:12-cv-01592-JAH-AGS
12/7/2018
       Case                                 CM/ECF
         3:12-cv-01592-JAH-AGS Document 510-4      - casd-
                                               Filed   12/07/18 PageID.15669 Page 15 of
                                           41
Mailing Information for a Case 3:12-cv-01592-JAH-AGS In Re: Morning Song Bird Food
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Michael Albert
       MAlbert@rgrdlaw.com,7223240420@filings.docketbird.com

       Casteel Elizabeth Borsay
       cborsay@jonesday.com,cathomas@jonesday.com

       Jennifer N. Caringal
       jcaringal@rgrdlaw.com,e_file_SD@rgrdlaw.com

       Rachel A. Cocalis
       rcocalis@rgrdlaw.com

       Brian E. Cochran
       bcochran@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Douglas P. Dowd
       doug@dowdlaw.net,laura@dowdlaw.net,camron@dowdlaw.net

       John J. Driscoll , IV
       john@thedriscollfirm.com,chris@thedriscollfirm.com,dawn@thedriscollfirm.com,tiffany@thedriscollfirm.com

       Marjorie P. Duffy
       mpduffy@jonesday.com,rfargabrite@jonesday.com

       Sierra Elizabeth
       sierra.elizabeth@kirkland.com,dsmith@kirkland.com,ivon.granados@kirkland.com,laura.bay@kirkland.com,ashley.neglia@kirkland.com

       Mark Filip Filip
       mark.filip@kirkland.com

       Irene Fiorentinos
       ifiorentinos@jonesday.com

       Jason A Forge
       jforge@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_sd@rgrdlaw.com

       Allison E. Haedt
       aehaedt@jonesday.com

       James Hagedorn
       mattanasio@cooley.com

       Mark C. Holscher
       mark.holscher@kirkland.com,laura.bay@kirkland.com

       Rachel L Jensen
       rjensen@rgrdlaw.com,michelew@rgrdlaw.com,mbacci@rgrdlaw.com,hbrown@rgrdlaw.com,e_file_sd@rgrdlaw.com,ldeem@rgrdlaw.com

       Paul William Johnson
       paul@thedriscollfirm.com

       Jeffrey J. Jones
       jjjones@jonesday.com

       James Todd Kennard
       jtkennard@jonesday.com

       Kevin Lane
       kevin@dowdlaw.net

       Alex R. Lumaghi
       alex@dowdlaw.net,laura@dowdlaw.net
https://ecf.casd.uscourts.gov/cgi-bin/MailList.pl?611097099632065-L_1_0-1                                                         1/2
12/7/2018
       Case                                      CM/ECF
              3:12-cv-01592-JAH-AGS Document 510-4      - casd-
                                                    Filed   12/07/18 PageID.15670 Page 16 of
       Yosef Adam Mahmood                      41
       yosef.mahmood@kirkland.com

       Allison K. Ozurovich
       allie.ozurovich@kirkland.com

       Gregory J. Pals
       greg@thedriscollfirm.com,nikki@thedriscollfirm.com

       Christopher J. Quinn
       chris@thedriscollfirm.com,nikki@thedriscollfirm.com

       Jeffrey H. Schultz
       jeff@thedriscollfirm.com,nikki@thedriscollfirm.com

       Edward P Swan , Jr
       pswan@jonesday.com,kphewitt@jonesday.com,kcarcella@jonesday.com

       Regis C Worley , Jr
       rworley@rgrdlaw.com,e_file_sd@rgrdlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You
may wish to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these
recipients.
   (No manual recipients)




https://ecf.casd.uscourts.gov/cgi-bin/MailList.pl?611097099632065-L_1_0-1                                                                         2/2
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15671 Page 17 of
                                      41




                              Exhibit 1
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15672 Page 18 of
                                      41


  KCC Legal Notification Services


  KCC’s Legal Notification Services team provides expert legal notice services in class action, mass tort
  and bankruptcy settings. We specialize in the design and implementation of notice programs with plain
  language notices; and expert opinions and testimony on the adequacy of notice.

  With over fifteen years of experience, our legal notice expert, Carla A. Peak, has been involved in
  hundreds of effective and efficient notice programs reaching class members and claimants in both U.S.
  and international markets and providing notice in over 35 languages.

  As a leading notice expert, Ms. Peak is responsible for the design and implementation of evidence-based
  legal notification programs, including the design of plain language legal notice documents. Her programs
  satisfy due process requirements, as well as all applicable state and federal laws, and her notices satisfy
  the plain language requirements of Rule 23 and adhere to the guidelines set forth in the Manual for
  Complex Litigation, Fourth and by the Federal Judicial Center (FJC), as well as applicable state laws.

  Ms. Peak has presented on and written numerous articles about class notification programs, the design of
  effective notice documents as well as industry trends and innovations. The information provided
  represents Ms. Peak’s experience and cases in which she has been involved. She holds a Bachelor of
  Arts in Sociology from Temple University, graduating cum laude. Ms. Peak can be reached at
  cpeak@kccllc.com.

  Case Examples

         In re: The Home Depot, In., Customer Data Security Breach Litig., No. 1:14-md-02583 (N.D. Ga.)
          A national data breach class action involving over 40 million consumers who made credit or debit
          card purchases in a Home Depot store.

         In re: Skelaxin (Metaxalone) Antitrust Litigation, No. 1:12-md-02343 (E.D. Tenn.)
          A multi-state antitrust settlement involving both third party payors and consumers that purchased
          or paid for the brand and generic version of the prescription drug metaxalone.

         Chambers v. Whirlpool Corporation, No. 8:11-cv-01733 (C.D. Cal.)
          A national product defect case involving class members who experienced or may experience the
          overheating of an automatic dishwasher control board.

         In re Trans Union Corp. Privacy Litigation, MDL No. 1350 (N.D. Ill.)
          Perhaps the largest discretionary class action notice campaign involving virtually every adult in
          the United States and informing them about their rights in the $75 million data breach settlement.

         In re Residential Schools Litigation, No. 00-CV-192059 (Ont. S.C.J.)
          The largest and most complex class action in Canadian history incorporating a groundbreaking
          notice program to disparate, remote aboriginal persons qualified to receive benefits in the multi-
          billion dollar settlement.

  Judicial Recognition

  Honorable Lucy H. Koh, In re Anthem, Inc. Data Breach Litigation (August 15, 2018) No. 5:15-md-02617
  (N.D. Cal):
         The Court finds that the Notice Plan has been fully implemented in compliance with this Court’s
         Order, ECF No. 903, and complies with Federal Rule of Civil Procedure 23(c)(2)(B). Notice was
         sent by mail and email, published in two magazines, and advertised online. The various forms of
         Notice, which were reviewed and approved by this Court, provided clear descriptions of who is a
         member of the Class and Settlement Class Members’ rights and options under the Settlement.
         The Notices explained the conduct at issue in the litigation, how to receive money from the
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15673 Page 19 of
                                      41


          Settlement, how to opt out of the Settlement, how to object to the Settlement, how to obtain
          copies of relevant papers filed in the case, and how to contact Class Counsel and the Settlement
          Administrator.

  Judge John Bailey, In re: Monitronics International, Inc., Telephone Consumer Protection Act Litigation,
  (June 12, 2018) No. 1:13-md-02493 (N.D. W.Va.)(overruling objections and ruling in favor of the notice
  plan):
         The Court finds that the notices disseminated pursuant to the Notice Plan fully and accurately
         informed members of the Settlement Class of all material elements of the Settlement and
         constituted the best notice practicable under the circumstances, and fully satisfied the
         requirements of due process, Federal Rule of Civil Procedure 23, and all applicable law…The
         Notice Plan here complies with the courtapproved plan and fully apprised the Settlement Class of
         all material terms and their rights. In addition, the notices provided three telephone numbers for
         Settlement Class members to call if they had questions about the settlement.

  Judge Timothy S. Black, Rikos v. The Procter & Gamble Company, (April 30, 2018) No. 1:11-cv-00226
  (S.D. Ohio):
         The Court directed that Class Notice be given to Settlement Class Members pursuant to the
         notice program proposed by the parties and approved by the Court. In accordance with the
         Court’s Preliminary Approval Order and the Court-appointed notice program, the Settlement
         Administrator caused the Class Notice to be disseminated as ordered. The Class Notice advised
         Settlement Class Members of the terms of the Settlement Agreement; the Final Approval
         Hearing, and their right to appear at such hearing; their rights to remain in, or opt out of, the
         Settlement Class and to object to the Settlement Agreement; procedures for exercising such
         rights; and the binding effect of this Judgment, whether favorable or unfavorable, to the
         Settlement Class. The distribution of the Class Notice constituted the best notice practicable
         under the circumstances, and fully satisfied the requirements of Federal Rule of Civil Procedure
         23, the requirements of due process, 28 U.S.C. § 1715, and any other applicable law.

  Honorable Amy Totenberg, Barrow v. JPMorgan Chase Bank, N.A., (March 16, 2018) No. 1:16-cv-03577
  (N.D. Ga.):
         The Notice Plan, in form, method and content, complies with the requirements of Rule 23 and the
         Federal Rules of Civil Procedure and due process, and constitutes the best notice practicable
         under the circumstances.

  Honorable Ann I. Jones, Eck v. City of Los Angeles, (February 21, 2018) No. BC577028 (Super. Ct. Cal.):
         Class Notice to the Settlement Class was provided in accordance with the Preliminary Approval
         Order and satisfied the requirements of due process, California Code of Civil Procedure section
         382 and Rule 3.766 of the California Rules of Court and (a) provided the best notice practicable,
         and (b) was reasonably calculated under the circumstances to apprise Settlement Class
         Members of the pendency of the Action, the terms of the Settlement, their right to appear at the
         Fairness Hearing, their right to object to the Settlement, and their right to exclude themselves
         from the Settlement. The Court finds that the Notice Plan set forth in the Settlement Agreement
         and effectuated pursuant to the Preliminary Approval Order constitutes the best notice practicable
         under the circumstances and shall constitute due and sufficient notice to the Settlement Class of
         the pendency of the Action, certification of the Settlement Class for settlement purposes only, the
         terms of the Settlement Agreement, and the Final Approval Hearing, and satisfies the
         requirements of California law and federal due process of law.

  Honorable Sharon Johnson Coleman, Eubank v. Pella Corporation, (February 16, 2018) No. 1:06-cv-
  04481 (N.D. Ill.):
         The Court approves, as to form and content, the Notice Plan and Class Notice attached to the
         Settlement Agreement as Exhibit 2 and finds that the Class Notice and the Notice Plan to be
         implemented pursuant to the Settlement Agreement are reasonable, constitute the best notice
         practicable under the circumstances, constitute due and sufficient notice of the settlement and the
         matters set forth in said notice to all persons entitled to receive notice, and fully satisfy the
         requirements of due process and of Fed. R. Civ. P. 23.
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15674 Page 20 of
                                      41



  Honorable Lynn Adelman, Fond Du Lac Bumper Exchange, Inc. v. Jui Li Enterprises Insurance Co.,
  (Direct Purchaser– Jui Li Enterprise Settlement), (February 16, 2018) No. 2:09-CV-00852 (E.D. Wis.):
           The Court further finds that the Notice Plan, previously approved by the Court (See ECF No.
           1110) and as executed by the Court-appointed Settlement Administrator, KCC, as set forth in the
           Declaration of Carla A. Peak on Implementation and Overall Adequacy of Settlement Notice Plan
           (“Peak Declaration”) is the best notice practicable under the circumstances; is valid, due and
           sufficient notice to all Settlement Class Members; and complied fully with the requirements of
           Federal Rule of Civil Procedure 23 and the due process requirements of the Constitution of the
           United States. The Court further finds that the forms of Notice (Peak Declaration Exhibits 1 and 2)
           are written in plain language, use simple terminology, and are designed to be readily
           understandable and noticeable by Settlement Class Members.

  Judge Yvonne Gonzales Rogers, Abante Rooter and Plumbing Inc. v. Alarm.com Inc., (February 8, 2018)
  No. 4:15-cv-06314 (N.D. Cal) (overruling objections and ruling in favor of the notice plan):
          The Court finds that the form and content of Plaintiffs’ proposed notice program, and the methods
          of disseminating notice to the Classes, satisfy the requirements of Rule 23 of the Federal Rules of
          Civil Procedure and due process, constitute the best notice practicable under the circumstances,
          and shall constitute due and sufficient notice to all persons entitled to receive notice. The Court
          approves the form and content of the Email Notice, Postcard Notice, Banner Notices, and
          Website Notice, and finds that they clearly and concisely state in plain, easily understood
          language, the following required information: “(i) the nature of the action; (ii) the definition of the
          class certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter an
          appearance through an attorney if the member so desires; (v) that the court will exclude from the
          class any member who requests exclusion; (vi) the time and manner for requesting exclusion;
          and (vii) the binding effect of a class judgment on members under Rule 23(c)(3).” Fed. R. Civ. P.
          23(c)(2)(B); see also Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985) (stating that’s
          due process requires notice to apprise party of pendency of action, afford party opportunity to
          appear, describe party’s rights, and provide party opportunity to opt out of action). The Court
          approves the methods of disseminating the notice, which class action administrator Kurtzman
          Carson Consultants, Inc. has designed to reach approximately 90% of Class members. The
          combination of email notice, postal mail notice, and internet banner ads constitutes the best
          notice practicable under the circumstances.

  Honorable Yvonne Gonzalez Rogers, Rooter v. Alarm.com Incorporated (February 2, 2018) No. 4:15-cv-
  06314 (N.D. Cal):
         The Court finds that the form and content of Plaintiffs’ proposed notice program, and the methods
         of disseminating notice to the Classes, satisfy the requirements of Rule 23 of the Federal Rules of
         Civil Procedure and due process, constitute the best notice practicable under the circumstances,
         and shall constitute due and sufficient notice to all persons entitled to receive notice.
         The Court approves the form and content of the Email Notice, Postcard Notice, Banner Notices,
         and Website Notice, and finds that they clearly and concisely state in plain, easily understood
         language, the following required information: “(i) the nature of the action; (ii) the definition of the
         class certified; (iii) the class claims, issues, or defenses; (iv) that a class member may enter an
         appearance through an attorney if the member so desires; (v) that the court will exclude from the
         class any member who requests exclusion; (vi) the time and manner for requesting exclusion;
         and (vii) the binding effect of a class judgment on members under Rule 23(c)(3).” Fed. R. Civ. P.
         23(c)(2)(B)…

  Judge Fernando M. Olguin, Dodge v. PHH Corporation, (January 29, 2018) No. 8:15-cv-01973 (C.D. Cal):
         Based on the foregoing, the court finds that there is no alternative method of distribution that
         would be more practicable here, or any more reasonably likely to notify the class members. The
         court further finds that the procedure for providing notice and the content of the class notice
         constitute the best practicable notice to class members.

  Judge Timothy S. Black, Rikos v. The Procter & Gamble Company, (December 20, 2017) No. 1:11-cv-
  00226 (S.D. Ohio):
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15675 Page 21 of
                                      41


          The Court approves, as to form and content, the proposed Notice of Class Action Settlement (the
          “Class Notice”), which forms are attached as Exhibits 4 and 5 to the Settlement Agreement. The
          Court finds that the distribution of Class Notice substantially in the manner and form set forth in
          this Order and the Settlement Agreement meet the requirements of Federal Rules of Civil
          Procedure Rule 23 and due process, is the best notice practicable under the circumstances, and
          shall constitute due and sufficient notice to all persons entitled thereto.

  Honorable Kenneth R. Freeman, Elias v. Synchrony Bank, f/k/a GE Capital Retail Bank, (December 8,
  2017) No. BC555883 (Sup. Ct. Cal.):
         The Court finds that the form, manner and content of the Class Notice specified in Section 5 of
         the Settlement Agreement and Exhibits B and D thereto provided a means of notice reasonably
         calculated to apprise the Class Members of the pendency of the action and the proposed
         settlement, and thereby met the requirements of California Rules of Court Rule 3.769 and
         California Code of Civil Procedure § 382, as well as due process under the United States
         Constitution, the California Constitution, and any other applicable laws, constituted the best
         practicable notice under the circumstances, and constituted due and sufficient notice to all Class
         Members entitled thereto.

  Judge Denise J. Casper, In re Solodyn (Minocycline Hydrochloride) Antitrust Litigation, (Direct
  Purchasers), (November 27, 2017) No. 1:14-md-02503 (D. Mass.):
         Members of the End-Payor Classes for the Sandoz and Lupin Settlements were provided with
         due and adequate notice of the Settlements, including their right to object to the Settlements and
         End-Payor Class Counsel's intent to seek from the Settlement Funds reimbursement of costs and
         expenses. Notice was distributed via both direct mail and publication notice. Such notice fully
         complied in all respects with the requirements of Rule 23 of the Federal Rules of Civil Procedure
         and due process of law. A full and fair opportunity to be heard was afforded to all members of the
         Settlement Classes with respect to the foregoing matters. Accordingly, the Court hereby
         determines that all members of the End-Payor Classes for the Sandoz and Lupin Settlements are
         bound by this Order and Final Judgment.

  Honorable Lynn Adelman, Fond Du Lac Bumper Exchange, Inc. v. Jui Li Enterprises Insurance Co.,
  (Direct Purchaser– Jui Li Enterprise Settlement), (November 21, 2017) No. 2:09-CV-00852 (E.D. Wis.):
           The Court approves the forms of the Notice of proposed class action settlement attached to the
           Declaration of Carla A. Peak (“Peak Decl.”) at Exhibit 2 (Long-Form Notice and
           Summary/Publication Notice). The Court further finds that the mailing and publication of the
           Notice in the manner set forth below and in the Peak Declaration is the best notice practicable
           under the circumstances; is valid, due and sufficient notice to all Settlement Class Members; and
           complies fully with the requirements of Federal Rule of Civil Procedure 23 and the due process
           requirements of the Constitution of the United States. The Court further finds that the forms of
           Notice are written in plain language, use simple terminology, and are designed to be readily
           understandable by Settlement Class Members.

  Honorable James H. Ashford, Nishimura v. Gentry Homes, Ltd., (October 27, 2017) No. 11-1-1522 (Cir.
  Ct., Hawai’i):
          The Court finds that the Notice Plan and Class Notices fully and accurately informed the potential
          Class Members of all material elements of the proposed Settlement and of each Class Member's
          right and opportunity to object to the proposed Settlement. The Court further finds that the
          Administrator's mailing and distribution of the Class Notice and the publication of the Class
          Notices substantially in the manner and form set forth in the Notice Plan and Settlement
          Agreement met the requirements of the laws of the State of Hawai'i (including Hawai'i Rule of
          Civil Procedure 23), the United States Constitution (including the Due Process Clause), the Rules
          of the Court, and any other applicable law, constituted the best notice practicable under the
          circumstances, and constituted due and sufficient notice to all potential Class Members.

  Judge Celia Gamrath, Truong v. Peak Campus Management LLC, (October 16, 2017) No. 2016-CH-
  09735 (Cir. Ct. Cook Cnty., Ill.):
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15676 Page 22 of
                                      41


          The Court finds that the Notice Plan as set forth in the Settlement Agreement and the Declaration
          of Carla A. Peak meets the requirements of Section 2-803 of the Illinois Code of Civil Procedure
          and constitutes the best notice practicable under the circumstances, including direct individual
          notice by U.S. Mail or, in some cases by email, to Settlement Class Members, and satisfies fully
          the requirements of Due Process, and any other applicable law, such that the Settlement
          Agreement and Final Order and Judgment will be binding on all Settlement Class Members.

  Judge John Bailey, In re Monitronics International, Inc., Telephone Consumer Protection Act Litigation,
  (September 28, 2017) No. 5:11-cv-00090 (N.D. W.Va.):
         The Court carefully considered the Notice Plan set forth in the Settlement Agreement and
         plaintiffs’ motion for preliminary approval. The Court finds that the Notice Plan constitutes the best
         notice practicable under the circumstances, and satisfies fully the requirements of Rule 23, the
         requirements of due process and any other applicable law, such that the terms of the Settlement
         Agreement, the releases provided therein, and this Court’s final judgment will be binding on all
         Settlement Class Members.

  Judge Douglas L. Rayes, Brill v. Bank of America, N.A., (September 15, 2017) No. 2:16-cv-03817 (D.
  Ariz.):
          The record shows, and the Court finds, that the Class Notice has been given to the Settlement
          Class in the manner approved by the Court in its Preliminary Approval Order. The Court finds that
          such Class Notice (i) constituted the best notice practicable to the Settlement Class under the
          circumstances; (ii) was reasonably calculated, under the circumstances, to apprise the Settlement
          Class of the pendency and nature of this Action, the definition of the Settlement Class, the terms
          of the Settlement Agreement, the rights of the Settlement Class to exclude themselves from the
          settlement or to object to any part of the settlement, the rights of the Settlement Class to appear
          at the Fairness Hearing (either on their own or through counsel hired at their own expense), and
          the binding effect of the Settlement Agreement on all persons who do not exclude themselves
          from the Settlement Class, (iii) provided due, adequate, and sufficient notice to the Settlement
          Class; and (iv) fully satisfied the due process requirements of the United States Constitution, Fed.
          R. Civ. P. 23, and any other applicable law or rule.

  Honorable Ann I. Jones, Eck v. City of Los Angeles, (September 15, 2017) No. BC577028 (Sup. Ct. Cal.):
         The form, manner, and content of the Class Notice, attached to the Settlement Agreement as
         Exhibits B, E, F and G, will provide the best notice practicable to the Class under the
         circumstances, constitutes valid, due, and sufficient notice to all Class Members, and fully
         complies with California Code of Civil Procedure section 382, California Code of Civil Procedure
         section 1781, the Constitution of the State of California, the Constitution of the United States, and
         other applicable law.

  Honorable James Ashford, Nishimura v Gentry Homes, LTD., (September 14, 2017) No. 11-11-1-1522-
  07-RAN (Cir. Ct. Hawai’i):
         The Court finds that the Notice Plan and Class Notices will fully and accurately inform the
         potential Class Members of all material elements of the proposed Settlement and of each Class
         Member’s right and opportunity to object to the proposed Settlement. The Court further finds that
         the mailing and distribution of the Class Notice and the publication of the Class Notices
         substantially in the manner and form set forth in the Notice Plan and Settlement Agreement
         meets the requirements of the laws of the State of Hawai’i (including Hawai’i Rule of Civil
         Procedure 23), the United States Constitution (including the Due Process Clause), the Rules of
         the Court, and any other applicable law, constitutes the best notice practicable under the
         circumstances, and constitutes due and sufficient notice to all potential Class Members.

  Honorable André Birotte Jr., Rafofsky v. Nissan North America, Inc., (September 12, 2017) No. 2:15-cv-
  01848 (C.D. Cal.):
         The Court finds that the Class Notice has been given to the Class in the manner approved by the
         Court in the Preliminary Approval Order (ECF No. 126). The Court finds that such Class Notice:
         (i) was reasonable and constituted the best practicable notice under the circumstances; (ii) was
         reasonably calculated, under the circumstances, to apprise Class Members of the pendency of
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15677 Page 23 of
                                      41


          the Litigation, the terms of the Settlement Agreement, their right to exclude themselves from the
          Class or object to all or any part of the Settlement Agreement, their right to appear at the Fairness
          Hearing (either on their own or through counsel hired at their own expense), and the binding
          effect of final approval of the Settlement on all persons who do not exclude themselves from the
          Class; (iii) constituted due, adequate, and sufficient notice to all persons or entities entitled to
          receive notice; and (iv) fully satisfied the requirements of the United States Constitution (including
          the Due Process Clause), Fed. R. Civ. P. 23, and any other applicable law.

  Honorable Charles R. Norgle, Mullins v. Direct Digital, LLC, (September 7, 2017) No. 1:13-cv-01829 (N.D.
  Ill.):
         The notice, in form, method, and content, fully complied with the requirements of Rule 23 and due
         process, constituted the best notice practicable under the circumstances, and constituted due and
         sufficient notice to all persons entitled to notice of the settlement..

  Honorable Steve C. Jones, Prather v. Wells Fargo Bank, N.A., (August 31, 2017) No. 1:15-cv-04231
  (N.D. Ga.):
         The Court further finds and concludes that the Class Notice and claims submission procedures
         set forth in the Settlement Agreement fully satisfy Rule 23 of the Federal Rules of Civil Procedure
         and the requirements of due process, were the best notice practicable under the circumstances,
         and support the Court’s exercise of jurisdiction over the Settlement Class as contemplated in the
         Settlement and this Order.

  Judge Lucy H. Koh, In re Anthem, Inc. Data Breach Litigation, (August 25, 2017) No. 5:15-md-02617
  (N.D. Cal.):
         The Court finds that the Notice and Notice Plan set forth in the Settlement Agreement satisfy the
         requirements of due process and Federal Rule of Civil Procedure 23 and provide the best notice
         practicable under the circumstances. The Notice and Notice Plan are reasonably calculated to
         apprise Settlement Class Members of the nature of this litigation, the scope of the Settlement
         Class, the terms of the Settlement Agreement, the right of Settlement Class Members to object to
         the Settlement Agreement or exclude themselves from the Settlement Class and the process for
         doing so, and of the Final Approval Hearing.

  Honorable Jeffrey S. White, In re Yapstone Data Breach, (August 16, 2017) No. 4:15-cv-04429 (C.D.
  Cal.):
         The Notices and the Notice Program provided the best notice practicable under the
         circumstances to the Settlement Class Members and fully satisfied the requirements of due
         process under the United States Constitution and Federal Rule of Civil Procedure 23. Based on
         the evidence and information supplied to the Court in connection with the Final Approval Hearing
         held on August 4, 2017, the Court finds that the Notices were adequate and reasonable. The
         Court further finds that through the Notices, the Settlement Class Members have been apprised
         of the nature and pendency of the Consumer Action, the terms of the Settlement Agreement, as
         well as their rights to request exclusion, object, and/or appear at the final approval hearing.

  Honorable Consuelo B. Marshall, Couser v. Dish One Satellite, LLC, (May 16, 2017) No. 5:15-cv-02218
  (C.D. Cal.):
         The Court approves the proposed plan for giving notice to the Settlement Class directly (by post
         card) and through an appropriate media program and establishment of a Settlement Website, as
         more fully described in Plaintiffs Motion and the Agreement (the "Notice Plan"). The Notice Plan,
         in form, method and content, complies with the requirements of Rule 23 of the Federal Rules
         constitutes the best notice practicable under the circumstances.

  Honorable André Birotte Jr., Rafofsky v. Nissan North America, Inc., (May 1, 2017) No. 2:15-cv-01848
  (C.D. Cal.):
         The Court has considered the Notice in the Settlement and finds that the Notice and methodology
         as described in the Settlement and in the Declaration of Carla Peak attached as Exhibit B to
         Plaintiffs’ Memorandum of Points and Authorities in Support of Motion for Preliminary Approval of
         Class Action Settlement, including the exhibits attached thereto: (a) meets the requirements of
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15678 Page 24 of
                                      41


          due process and Fed. R. Civ. P. 23(c) and (e); (b) constitutes the best notice practicable under
          the circumstances to all persons entitled to notice; and (c) satisfies the constitutional
          requirements regarding notice. In addition, the forms of notice: (a) apprise Class Members of the
          pendency of the Litigation, the terms of the proposed Settlement, their rights, and deadlines
          under the Settlement; (b) are written in simple terminology; (c) are readily understandable by
          Class Members; and (d) comply with the Federal Judicial Center’s illustrative class action notices.
          The Court approves the Notice and methodology as described in the Settlement and in the
          Declaration of Carla Peak in all respects.

  Judge Douglas L. Rayes, Brill v. Bank of America, N.A., (April 18, 2017) No. 2:16-cv-03817 (D. Ariz.):
         The Court finds that the Class Notice described above is reasonable, that it constitutes due,
         adequate, and sufficient notice to all persons entitled to receive notice, and that it meets the
         requirements of due process and Rule 23 of the Federal Rules of Civil Procedure. Specifically,
         the Court finds that the Class Notice complies with Rule 23(e) of the Federal Rules of Civil
         Procedure as it is a reasonable manner of providing notice to those Settlement Class Members
         who would be bound by the settlement. The Court also finds that the Class Notice complies with
         Rule 23(c)(2), as it is also the best form and manner of notice practicable under the
         circumstances, provides individual notice to members of the Settlement Class who can be
         identified through a reasonable effort, and is reasonably calculated, under all the circumstances,
         to apprise members of the Settlement Class of the pendency of the Action, the terms of the
         settlement, and their right to object to the settlement or exclude themselves from the Settlement
         Class.

  Judge Denise J. Casper, In re Solodyn (Minocycline Hydrochloride) Antitrust Litigation, (Direct
  Purchasers), (April 14, 2017) No. 1:14-md-02503 (D. Mass.):
         The proposed form of Notice to Direct Purchaser Settlement Class members of the pendency and
         proposed Settlements of this action as against Sandoz and Lupin only (“Settlement Notice") and
         the proposed method of dissemination of the Settlement Notice by first class mail satisfy the
         requirements of Rule 23(e) of the Federal Rules of Civil Procedure and due process, are
         otherwise fair and reasonable, and therefore are approved.

  Judge Cecilia M. Altonaga, Flaum v. Doctor’s Associates, Inc., (March 22, 2017) No. 16-cv-61198 (S.D.
  Fla.):
         The Court has considered the proposed forms of notice including the Summary Notice; Full
         Notice for the Settlement Website; Publication Notice; Press Release (attached as Exhibit 2, 3, 4
         and 8 to the Settlement Agreement); and Settlement Claim Forms (attached as Exhibits 6 and 7
         to the Settlement Agreement); and finds the forms, content, and manner of notice proposed by
         the Parties and approved herein meet the requirements of due process and FED. R. CIV. P. 23(c)
         and (e), are the best notice practicable under the circumstances, constitute sufficient notice to all
         persons entitled to notice, and satisfy the Constitutional requirements of notice. The Court
         approves the notice program in all respects (including the proposed forms of notice, Summary
         Notice, Full Notice for the Settlement Website, Publication Notice, Press Release and Settlement
         Claim Forms, and orders that notice be given in substantial conformity therewith.

  Honorable Amy J. St. Eve, In Re: Rust-Oleum Restore Marketing, Sales Practices and Products Liability
  Litig., (March 6, 2017) No. 1:15-cv-01364 (N.D. Ill.):
            The Class Notice (as described in the Settlement Agreement and previously approved by the
            Court) fully complied with the requirements of Federal Rule of Civil Procedure 23(c)(2)(B) and
            due process, constituted the best notice practicable under the circumstances, and was due and
            sufficient notice to all persons entitled to notice of the Settlement of the Action.

  Honorable Jeffrey S. White, In re Yapstone Data Breach, (March 2, 2017) No. 4:15-cv-04429 (C.D. Cal.):
         The Court finds that the notice plan and all forms of Notice to the Class as set forth in the
         Settlement Agreement and Exhibits E and G thereto (the “Notice Program”) is reasonably
         calculated to, under all circumstances, apprise the members of the Settlement Class of the
         pendency of this action, the certification of the Settlement Class, the terms of the Settlement
         Agreement, and the right of members to object to the settlement or to exclude themselves from
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15679 Page 25 of
                                      41


          the Class. The Notice Program is consistent with the requirements of Rule 23 and due process,
          and constitutes the best notice practicable under the circumstances.

  Judge Manish S. Shah, Johnson v. Yahoo! Inc., (December 12, 2016) No. 1:14-cv-02028 (N.D. Ill.):
         The Court approves the notice plan set forth in Plaintiff’s Amended Motion to Approve Class
         Notice (Doc. 252) (the “Notice Plan”). The Notice Plan, in form, method, and content, complies
         with the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process, and
         constitutes the best notice practicable under the circumstances.

  Judge Joan A. Leonard, Barba v. Shire U.S., Inc., (December 2, 2016) No. 1:13-cv-21158 (S.D. Fla.):
         The notice of settlement (in the form presented to this Court as Exhibits E, F, and G, attached to
         the Settlement Agreement [D.E. 423-1] (collectively, “the Notice”) directed to the Settlement Class
         members, constituted the best notice practicable under the circumstances. In making this
         determination, the Court finds that the Notice was given to potential Settlement Class members
         who were identified through reasonable efforts, published using several publication dates in
         Better Homes and Gardens, National Geographic, and People magazines; placed on targeted
         website and portal banner advertisements on general Run of Network sites; included in e-
         newsletter placements with ADDitude, a magazine dedicated to helping children and adults with
         attention deficit disorder and learning disabilities lead successful lives, and posted on the
         Settlement Website which included additional access to Settlement information and a toll-free
         number. Pursuant to, and in accordance with, Federal Rule of Civil Procedure 23, the Court
         hereby finds that the Notice provided Settlement Class members with due and adequate notice of
         the Settlement, the Settlement Agreement, these proceedings, and the rights of Settlement Class
         members to make a claim, object to the Settlement or exclude themselves from the Settlement.

  Justice Robert Stack, Anderson v. Canada (Attorney General), (November 7, 2016) No.
  200701T4955CCP (Supreme Ct. Newfoundland and Labrador):
         The Plaintiffs intend to provide significant notice of the Settlement to class members, which will
         include, among other things, direct mailings to class members, direct mailings to third parties,
         dissemination of a short form notice in various media, and direct community outreach and
         meetings. The proposed notice materials are intended to be simple and easy to read and
         understand.

  Judge William H. Pauley III, The Dial Corporation v. News Corporation, (November 3, 2016) No. 1:13-cv-
  06802 (S.D. N.Y..):
         The notification provided for and given to the Class: (i) was provided and made in full compliance
         with the Preliminary Approval Order; (ii) constituted the best notice practicable under the
         circumstances; (iii) constituted notice that was reasonably calculated to apprise the Class of the
         terms of Settlement, of the proposed Plan of Allocation, of Plaintiffs Counsel’s application for an
         award of attorney’s fees, costs, and expenses incurred in connection with the Action, of Class
         Members’ right to object to the Settlement, the Plan of Allocation, or Plaintiffs’ Counsel’s
         application for an award of attorney’s fees, costs and expenses, and of the right of Class
         Members to appear at the Settlement Hearing; (iv) constituted due, adequate, and sufficient
         notice to all Persons entitled to receive notice of the proposed Settlement; and (v) fully satisfied
         the notice requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States
         Constitution (including the Due Process Clause of the Fifth Amendment to the Constitution), and
         all other applicable law and rules.

  Honorable Amy J. St. Eve, In Re: Rust-Oleum Restore Marketing, Sales Practices and Products Liability
  Litig., (October 20, 2016) No. 1:15-cv-01364 (N.D. Ill.):
            The Notices of Class Action and Proposed Settlement (Exhibits A and B to the Settlement
            Agreement) and the method of providing such Notices to the proposed Settlement Class (as
            described in Settlement Agreement ¶6 and in the Declaration of Carla A. Peak on Settlement
            Notice Plan, filed on October 19, 2016), comply with Fed. R. Civ. P. 23(e) and due process,
            constitute the best notice practicable under the circumstances, and provide due and sufficient
            notice to all persons entitled to notice of the settlement of this Action.
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15680 Page 26 of
                                      41


  Honorable R. Gary Klausner, Russell v. Kohl’s Department Stores, Inc., (October 20, 2016) No. 5:15-cv-
  01143 (C.D. Cal.):
         Notice of the settlement was provided to the Settlement Class in a reasonable manner, and was
         the best notice practicable under the circumstances, including through individual notice to all
         members who could be reasonably identified through reasonable effort.

  Judge Fernando M. Olguin, Chambers v. Whirlpool Corporation, (October 11, 2016) No. 8:11-cv-01733
  (C.D. Cal.):
         Accordingly, based on its prior findings and the record before it, the court finds that the Class
         Notice and the notice process fairly and adequately informed the class members of the nature of
         the action, the terms of the proposed settlement, the effect of the action and release of claims,
         their right to exclude themselves from the action, and their right to object to the proposed
         settlement.

  Honourable Justice Stack, Anderson v. The Attorney General of Canada, (September 28, 2016) No. 2007
  01T4955CP (Supreme Ct. Newfound and Labrador):
         The Phase 2 Notice Plan satisfies the requirements of the Class Actions Act and shall constitute
         good and sufficient service upon class members of the notice of this Order, approval of the
         Settlement and discontinuance of these actions.

  Judge Mary M. Rowland, In re: The Home Depot, In., Customer Data Security Breach Litig., (August 23,
  2016) No. 1:14-md-02583 (N.D. Ga.):
         The Court finds that the Notice Program has been implemented by the Settlement Administrator
         and the parties in accordance with the requirements of the Settlement Agreement, and that such
         Notice Program, including the utilized forms of Notice, constitutes the best notice practicable
         under the circumstances and satisfies due process and the requirements of Rule 23 of the
         Federal Rules of Civil Procedure.

  Honorable Manish S. Shah, Campos v. Calumet Transload Railroad, LLC, (August 3, 2016) No. 1:13-cv-
  08376 (S.D. NY.):
         The form, content, and method of dissemination of the notice given to the Settlement Class were
         adequate, reasonable, and constitute the best notice practicable under the circumstances. The
         notice, as given, provided valid, due, and sufficient notice of the Settlements, the terms and
         conditions set forth therein, and these proceedings to all Persons entitled to such notice. The
         notice satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”)
         and due process.

  Honorable Lynn Adelman, Fond Du Lac Bumper Exchange, Inc. v. Jui Li Enterprise Company, Ltd.,
  (Indirect Purchaser–Jui Li Settlement), (July 7, 2016) No. 2:09-cv-00852 (E.D. Wis.):
           The Court approves the Notice Program set forth in the Declaration of Carla A. Peak. The Court
           approves as to form and content the Postcard Notice, Summary Publication Notice, and Detailed
           Notice in the forms attached as Exhibits 1–3, respectively, to the Declaration of Carla A. Peak.
           The Court further finds that the mailing and publication of Notice in the manner set forth in the
           Notice Program is the best notice practicable under the circumstances; is valid, due and sufficient
           notice to all Settlement Class members; and complies fully with the requirements of Federal Rule
           of Civil Procedure 23 and the due process requirements of the Constitution of the United States.
           The Court further finds that the forms of Notice are written in plain language, use simple
           terminology, and are designed to be readily understandable by Settlement Class members.

  Judge William H. Pauley III, The Dial Corporation v. News Corporation, (June 2, 2016) No. 1:13-cv-06802
  (S.D. NY.):
         The form and content of the notice program described herein, and the methods set forth herein of
         notifying the Class of the Settlement and its terms and conditions, meet the requirements of Rule
         23 of the Federal Rules of Civil Procedure and constitutional due process, constitute the best
         notice practicable under the circumstances, and shall constitute due and sufficient notice to all
         Persons entitled thereto.
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15681 Page 27 of
                                      41


  Honorable R. Gary Klausner, Russell v. Kohl’s Department Stores, Inc., (April 11, 2016) No. 5:15-cv-
  01143 (C.D. Cal.):
         Here, the Notice Plan includes several ways to reach proposed Class Members, including an
         information website, direct mailing, direct emails, and a toll-free help line. Furthermore, the
         proposed Notice provides details sufficient to explain the terms of the Settlement Agreement and
         provide information to Class Members about their rights, releases, and application deadlines. The
         Notice informs Class Members of how funds will be allocated, and how Residual Funds will be
         handled. Class Members are also put on notice of Attorneys’ Fees and Expenses awarded and
         an Incentive Award to the Class Representative. Finally, the Notice plainly indicates the time and
         place of the hearing to consider approval of the settlement and the method of objecting to or
         opting out of the settlement. Based on the above facts, the Court approves the proposed Notice
         Plan.

  Judge Joan A. Leonard, Barba v. Shire U.S., Inc., (April 11, 2016) No. 1:13-cv-21158 (S.D. Fla.):
         The Court finds that the proposed methods for giving notice of the Settlement to members of the
         Settlement Class, as set forth in this Order and in the Settlement Agreement, meet the
         requirements of Federal Rule of Civil Procedure Rule 23 and requirements of state and federal
         due process, is the best notice practicable under the circumstances, and shall constitute due and
         sufficient notice to all persons entitled thereto.

  Honorable Manish S. Shah, Campos v. Calumet Transload Railroad, LLC, (March 10, 2016 and April 18,
  2016) No. 1:13-cv-08376 (S.D. NY.):
         The Court approves the Notice Program set forth in the Declaration of Carla A. Peak, attached as
         Exhibit A to the Settlement. The Court approves as to form and content the Postcard Notice,
         Summary Notice, and Detailed Notice in the forms attached as Exhibits B, C, and D, respectively,
         to the Settlement. The Court further finds that the mailing and publication of Notice in the manner
         set forth in the Notice Program is the best notice practicable under the circumstances, constitutes
         due and sufficient notice of the Settlement and this Order to all persons entitled thereto, and is in
         full compliance with the requirements of Fed. R. Civ. P. 23, applicable law, and due process.

  Judge Mary M. Rowland, In re: The Home Depot, In., Customer Data Security Breach Litig., (March 8,
  2016) No. 1:14-md-02583 (N.D. Ga.):
         The Court finds that the form, content and method of giving notice to the Class as described in
         Paragraph 7 of this Order and the Settlement Agreement (including the exhibits thereto): (a) will
         constitute the best practicable notice to the Settlement Class; (b) are reasonably calculated,
         under the circumstances, to apprise Settlement Class Members of the pendency of the action, the
         terms of the proposed settlement, and their rights under the proposed settlement, including but
         not limited to their rights to object to or exclude themselves from the proposed settlement and
         other rights under the terms of the Settlement Agreement; (c) are reasonable and constitute due,
         adequate, and sufficient notice to all Class Members and other persons entitled to receive notice;
         and (d) meet all applicable requirements of law, including Fed. R. Civ. P. 23(c) and (e), and the
         Due Process Clause(s) of the United States Constitution. The Court further finds that the Notice is
         written in plain language, uses simple terminology, and is designed to be readily understandable
         by Class Members.

  Judge Mary M. Rowland, In re: Sears, Roebuck and Co. Front-Loader Washer Products Liability Litig.,
  (February 29, 2016) No. 1:06-cv-07023 (N.D. Ill.):
         The Court concludes that, under the circumstances of this case, the Settlement Administrator’s
         notice program was the “best notice that is practicable,” Fed. R. Civ. P. 23(c)(2)(B), and was
         “reasonably calculated to reach interested parties,” Mullane v. Central Hanover Bank & Trust Co.,
         339 U.S. 306, 318 (1950).

  Honorable Lynn Adelman, Fond Du Lac Bumper Exchange, Inc. v. Jui Li Enterprises Insurance Co.,
  (Indirect Purchaser–Tong Yang & Gordon Settlements), (January 14, 2016) No. 2:09-CV-00852 (E.D.
  Wis.):
           The form, content, and methods of dissemination of Notice of the Settlements to the Settlement
           Class were reasonable, adequate, and constitute the best notice practicable under the
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15682 Page 28 of
                                      41


          circumstances. The Notice, as given, provided valid, due, and sufficient notice of the Settlements,
          the terms and conditions set forth in the Settlements, and these proceedings to all persons and
          entities entitled to such notice, and said notice fully satisfied the requirements of Rule 23 of the
          Federal Rules of Civil Procedure and due process requirements.

  Judge Curtis L. Collier, In re: Skelaxin (Metaxalone) Antitrust Litigation, (December 22, 2015) No. 1:12-
  md-2343 (E.D. Tenn.):
         The Class Notice met statutory requirements of notice under the circumstances, and fully
         satisfied the requirements of Federal Rule of Civil Procedure 23 and the requirement process.

  Honorable Mitchell D. Dembin, Lerma v. Schiff Nutrition International, Inc., (November 3, 2015) No. 3:11-
  CV-01056 (S.D. Cal.):
         The Court finds this notice (i) constituted the best notice practicable under the circumstances, (ii)
         constituted notice that was reasonably calculated, under the circumstances, to apprise the
         putative Class Members of the pendency of the action, and of their right to object and to appear
         at the Final Approval Hearing or to exclude themselves from the Settlement, (iii) was reasonable
         and constituted due, adequate, and sufficient notice to all persons entitled to be provided with
         notice, and (iv) fully complied with due process principles and Federal Rule of Civil Procedure 23.

  Honorable Lynn Adelman, Fond Du Lac Bumper Exchange, Inc. v. Jui Li Enterprises Insurance Co.,
  (Direct Purchaser–Tong Yang & Gordon Settlements), (August 13, 2015) No. 2:09-CV-00852 (E.D. Wis.):
           The Court further finds that the Notice Plan, previously approved by the Court (See ECF Nos. 619
           & 641) and as executed by the Court-appointed Claims Administrator, KCC, as set forth in the
           Declaration of Carla A. Peak on Implementation and Overall Adequacy of Combined Settlement
           Notice Plan (“Peak Declaration”) is the best notice practicable under the circumstances; is valid,
           due and sufficient notice to all Settlement Class Members; and complied fully with the
           requirements of Federal Rule of Civil Procedure 23 and the due process requirements of the
           Constitution of the United States. The Court further finds that the forms of Notice (Peak
           Declaration Exhibits 1 and 2) are written in plain language, use simple terminology, and are
           designed to be readily understandable and noticeable by Settlement Class Members.

  Honorable Lynn Adelman, Fond Du Lac Bumper Exchange, Inc. v. Jui Li Enterprises Insurance Co.,
  (Indirect Purchaser–Gordon Settlement), (August 4, 2015) No. 2:09-CV-00852 (E.D. Wis.):
           The Court approves the Notice Program set forth in the Declaration of Carla A. Peak. The Court
           approves as to form and content the Postcard Notice, Summary Publication Notice, and Detailed
           Notice in the forms attached as Exhibits 2–4, respectively, to the Declaration of Carla A. Peak.
           The Court further finds that the mailing and publication of Notice in the manner set forth in the
           Notice Program is the best notice practicable under the circumstances; is valid, due and sufficient
           notice to all Settlement Class members; and complies fully with the requirements of Federal Rule
           of Civil Procedure 23 and the due process requirements of the Constitution of the United States.
           The Court further finds that the forms of Notice are written in plain language, use simple
           terminology, and are designed to be readily understandable by Settlement Class members.

  Honorable Lynn Adelman, Fond du Lac Bumper Exchange, Inc. v. Jui Li Enterprise Co., Ltd. (Indirect
  Purchaser–Tong Yang Settlement), (May 29, 2015) No. 2:09-CV-00852 (E.D. Wis.):
         The Court approves the Notice Program set forth in the Declaration of Carla A. Peak. The Court
         approves as to form and content the Postcard Notice, Summary Publication Notice, and Detailed
         Notice in the forms attached as Exhibits 2–4, respectively, to the Declaration of Carla A. Peak.
         The Court further finds that the mailing and publication of Notice in the manner set forth in the
         Notice Program is the best notice practicable under the circumstances; is valid, due and sufficient
         notice to all Settlement Class members; and complies fully with the requirements of Federal Rule
         of Civil Procedure 23 and the due process requirements of the Constitution of the United States.
         The Court further finds that the forms of Notice are written in plain language, use simple
         terminology, and are designed to be readily understandable by Settlement Class members.

  Honorable Lynn Adelman, Fond du Lac Bumper Exchange, Inc. v. Jui Li Enterprise Co., Ltd. (Direct
  Purchaser–Gordon Settlement), (May 5, 2015) No. 2:09-CV-00852 (E.D. Wis.):
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15683 Page 29 of
                                      41


          The Court approves the forms of the Notice of proposed class action settlement attached to the
          Declaration of Carla Peak (“Peak Decl.”) at Exhibit 1 (Long-Form Notice and
          Summary/Publication Notice). The Court further finds that the mailing and publication of the
          Notice in the manner set forth below and in the Peak Decl. is the best notice practicable under the
          circumstances; is valid, due and sufficient notice to all Settlement Class members; and complies
          fully with the requirements of Federal Rule of Civil Procedure 23 and the due process
          requirements of the Constitution of the United States. The Court further finds that the forms of
          Notice are written in plain language, use simple terminology, and are designed to be readily
          understandable by Settlement Class Members. The Notice Program set forth herein is
          substantially similar to the one set forth in the Court’s April 24, 2015 Order regarding notice of the
          Tong Yang Settlement (ECF. No. 619) and combines the Notice for the Tong Yang Settlement
          with that of the Gordon Settlement into a comprehensive Notice Program. To the extent
          differences exist between the two, the Notice Program set forth and approved herein shall prevail
          over that found in the April 24, 2015 Order.

  Honorable José L. Linares, Demmick v. Cellco Partnership, (May 1, 2015) No. 2:06-CV-2163 (D. N.J.):
         The Notice Plan, which this Court has already approved, was timely and properly executed and
         that it provided the best notice practicable, as required by Federal Rule of Civil Procedure 23, and
         met the “desire to actually inform” due process communications standard of Mullane v. Central
         Hanover Bank & Trust Co., 339 U.S. 306 (1950)… The Court thus affirms its finding and
         conclusion in the November 19, 2014 Preliminary Approval Order that the notice in this case
         meets the requirements of the Federal Rules of Civil Procedure and the Due Process Clause of
         the United States and/or any other applicable law. All objections submitted which make mention
         of notice have been considered and, in light of the above, overruled.

  Honorable Lynn Adelman, Fond du Lac Bumper Exchange, Inc. v. Jui Li Enterprise Co., Ltd. (Direct
  Purchaser–Tong Yang Settlement), (April 4, 2015) No. 2:09-CV-00852 (E.D. Wis.):
         The Court approves the forms of the Notice of proposed class action settlement attached to the
         Declaration of Carla A. Peak (“Peak Decl.”) as Exhibit 2 (Long-Form Notice and
         Summary/Publication Notice). The Court further finds that the mailing and publication of the
         Notice in the manner set forth below and in the Peak Decl. is the best notice practicable under the
         circumstances; is valid, due and sufficient notice to all Settlement Class Members; and complies
         fully with the requirements of Federal Rule of Civil Procedure 23 and the due process
         requirements of the Constitution of the United States. The Court further finds that the forms of
         Notice are written in plain language, use simple terminology, and are designed to be readily
         understandable by Settlement Class Members.

  Honorable Rhonda A. Isiran Nishimura, Charles v. Haseko Homes, Inc., (February 24, 2015) No. 09-1-
  1932-08 (Cir. Ct. Hawai’i):
         The Court approves, as to form and content, the Hurricane Straps Class Notice and the Hurricane
         Straps Repose Subclass Notice, and the Notice Plan that are attached as Exhibits 8-9 to the
         Declaration of Graham B. LippSmith ("LippSmith Dec.") and in the Declaration of Carla
         Peak…The Court finds that the Hurricane Straps Class Notice, the Hurricane Straps Repose
         Subclass Notice, and the Notice Plan will fully and accurately inform the potential Hurricane
         Straps Class Members and Hurricane Straps Repose Subclass Members of all material elements
         of the proposed Settlement, of their right to be excluded from the Hurricane Straps Class or
         Hurricane Straps Repose Subclass, and of each Hurricane Straps Class Member's or Hurricane
         Straps Repose Subclass Member's right and opportunity to object to the proposed Settlement.
         The Court further finds that the mailing and distribution of the Hurricane Straps Class Notice and
         the Hurricane Straps Repose Subclass Notice will (i) meet the requirements of the laws of the
         State of Hawai'i (including Haw. R. Civ. P. 23), the United States Constitution (including the Due
         Process Clause), the Rules of the Court, and any other applicable law, (ii) constitute the best
         notice practicable under the circumstances, and (iii) constitute due and sufficient notice to all
         potential Hurricane Straps Class Members and Hurricane Straps Repose Subclass Members.

  Honorable Gary W.B. Chang, Kai v. Haseko Homes, Inc., (February 15, 2015) No. 09-1-2834-12 (Cir. Ct.
  Hawai’i):
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15684 Page 30 of
                                      41


          The Court approves, as to form and content, the PEX Class Notice and Notice Plan attached as
          Exhibit 10 to the Declaration of Graham B. LippSmith ("LippSmith Dec.") and in the Declaration of
          Carla Peak. The Court finds that the PEX Class Notice and the Notice Plan will fully and
          accurately inform the potential PEX Class Members of all material elements of the proposed
          Settlement, of their right to be excluded from the PEX Class, and of each PEX Class Member's
          right and opportunity to object to the proposed Settlement. The Court further finds that the mailing
          and distribution of the PEX Class Notice substantially in the manner and form set forth in this
          Order will (i) meet the requirements of the laws of the State of Hawai'i (including Haw. R. Civ. P.
          23), the United States Constitution (including the Due Process Clause), the Rules of the Court,
          and any other applicable law, (ii) constitute the best notice practicable under the circumstances,
          and (iii) constitute due and sufficient notice to all potential Class Members.

  Honorable David O. Carter, Cobb v. BSH Home Appliances Corp., (December 29, 2014) No. 8:10-CV-
  0711 (C.D. Cal.):
         The Notice Program complies with Rule 23(c)(2)(B) because it constitutes the best notice
         practicable under the circumstances, provides individual notice to all Class Members who can be
         identified through reasonable effort, and is reasonably calculated under the circumstances to
         apprise the Class Members of the nature of the action, the claims it asserts, the Class definition,
         the Settlement terms, the right to appear through an attorney, the right to opt out of the Class or
         to comment on or object to the Settlement (and how to do so), and the binding effect of a final
         judgment upon Class Members who do not opt out.

  Honorable Christina A. Snyder, Roberts v. Electrolux Home Products, Inc., (September 11, 2014) No.
  8:12-CV-01644 (C.D. Cal.):
         The Court considered the Settlement Notice Plan submitted by the parties, and the Declaration of
         Carla A. Peak of KCC describing the Notice Plan…The Court finds that the Notice itself is
         appropriate, and complies with Fed. R. Civ. P. 23(b)(3), 23(c)(2)(B), and 23(e), because the
         Settlement Notice, FAQ, and Publication Notice fairly, accurately, and reasonably informed
         members of the Settlement Class, in plain language, of (1) appropriate information about the
         nature of this litigation and the essential terms of the Settlement Agreement; (2) appropriate
         information about, and means for obtaining, additional information regarding this litigation and the
         Settlement Agreement; (3) appropriate information about, and means for obtaining and
         submitting, a Claim Form; (4) appropriate information about the right of members of the
         Settlement Class to exclude themselves from the Settlement, object to the terms of the
         Settlement Agreement, including Class Counsel’s request for an award of attorneys’ fees and
         costs, and the procedures to do so; and (5) appropriate information about the consequences of
         failing to submit a Claim Form or failing to comply with the procedures and the deadline for opting
         out of, or objecting to, the Settlement…Accordingly, the Court hereby finds and concludes that
         members of the Settlement Class have been provided the best notice practicable of the
         Settlement and that such notice satisfies all requirements of federal and California laws and due
         process. The Court finally approves the Notice Plan in all respects…Any objections to the notice
         provided to the Class are hereby overruled.

  Honorable David O. Carter, Cobb v. BSH Home Appliances Corp., (August 25, 2014) No. 8:10-CV-0711
  (C.D. Cal.):
         …the Court also finding that the proposed notice plan and forms of notice are the best notice
         practicable under the circumstances and satisfy all requirements of the Federal Rules of Civil
         Procedure, including Fed. R. Civ. P. 23(c)(b)(2); and for good cause shown, IT IS HEREBY
         ORDERED that Plaintiffs’ Motion to Amend the Illinois Class Definition is GRANTED; and it is
         further ORDERED that Plaintiffs’ Motion for Approval of Notice Plan and Proposed Forms of
         Notice is GRANTED.

  Judge Gregory A. Presnell, Poertner v. The Gillette Co. and The Procter & Gamble Co., (August 21,
  2014) No. 6:12-CV-00803 (M.D. Fla.):
         This Court has again reviewed the Notice and the accompanying documents and finds that the
         “best practicable” notice was given to the Class and that the Notice was “reasonably calculated”
         to (a) describe the Action and the Plaintiff’s and Class Members’ rights in it; and (b) apprise
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15685 Page 31 of
                                      41


          interested parties of the pendency of the Action and of their right to have their objections to the
          Settlement heard. See Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 810 (1985). This Court
          further finds that Class Members were given a reasonable opportunity to opt out of the Action and
          that they were adequately represented by Plaintiff Joshua D. Poertner. See Id. The Court thus
          reaffirms its findings that the Notice given to the Class satisfies the requirements of due process
          and holds that it has personal jurisdiction over all Class Members.

  Honorable Curtis L. Collier, In re: Skelaxin (Metaxalone) Antitrust Litigation, (August 5, 2014) No. 1:12-
  md-02343 (E.D. Tenn.):
         The proposed form of Notice to End-Payor Settlement Class Members of the pendency and
         proposed settlement of this action (“Settlement Notice”) set forth in the Notice Plan and
         Declaration of Carla Peak and the proposed method of dissemination of the Settlement Notice
         (“Notice Plan”)—first to Third-Party Payors and then to Consumers—satisfy the requirements of
         Rule 23(e) of the Federal Rules of Civil Procedure and due process, are otherwise fair and
         reasonable, and therefore are approved.

  Honorable Christina A. Snyder, Roberts v. Electrolux Home Products, Inc., (May 5, 2014) No. 8:12-CV-
  01644 (C.D. Cal.):
         The Court finds that the Notice Plan set forth in the Settlement Agreement (§ V. of that
         Agreement)…is the best notice practicable under the circumstances, and constitutes sufficient
         notice to all persons entitled to notice. The Court further preliminarily finds that the Notice itself IS
         appropriate, and complies with Rules 23(b)(3), 23(c)(2)(B), and 23(e) because it describes in
         plain language (1) the nature of the action, (2) the definition of the Settlement Class and
         Subclasses, (3) the class claims, issues or defenses, (4) that a class member may enter an
         appearance through an attorney if the member so desires, (5) that the Court will exclude from the
         class any member who requests exclusion, (6) the time and manner for requesting exclusion, and
         (7) the binding effect of a judgment on Settlement Class Members under Rule 23(c)(3) and the
         terms of the releases. Accordingly, the Court approves the Notice Plan in all respects…

  Honorable Jose L. Linares, In re Hypodermic Products Antitrust Litigation, (March 17, 2014) MDL No.
  1730, No. 2:05-CV-01602 (D. N.J.):
         The Class Notice provides a description of the Indirect Purchaser Class, the procedural status of
         the litigation, a brief description of the plan of allocation, the court approval process for the
         proposed Settlement, and the significant terms of the Settlement. The Class Notice also fully
         informed members of the Indirect Purchaser Class of their rights with respect to the Settlement,
         including the right to opt out of, object to the Settlement, or otherwise be heard as to the
         reasonableness and fairness of the Settlement. The Class Notice also informed members of the
         Indirect Purchaser Class of their right to object to Indirect Purchaser Plaintiffs’ Lead Counsel’s
         application for an award of attorneys’ fees, an award of incentive fees, and reimbursement of
         expenses from the Settlement Fund.…The Class Notice met the statutory requirements of notice
         under the circumstances, and fully satisfied the requirements of Federal Rule of Civil Procedure
         23 and the requirements of due process.

  Honorable William E. Smith, Cappalli v. BJ’s Wholesale Club, Inc., (December 12, 2013) No. 1:10-CV-
  00407 (D. R.I.):
         The Court finds that the form, content, and method of dissemination of the notice given to the
         Settlement Class were adequate and reasonable, and constituted the best notice practicable
         under the circumstances. The notice, as given, provided valid, due, and sufficient notice of these
         proceedings of the proposed Settlement, and of the terms set forth in the Stipulation and first
         Joint Addendum, and the notice fully satisfied the requirements of Rule 23 of the Federal Rules of
         Civil Procedure, Constitutional due process, and all other applicable laws.

  Judge Gregory A. Presnell, Poertner v. The Gillette Co. and The Procter & Gamble Co., (November 5,
  2013) No. 6:12-CV-00803 (M.D. Fla.):
         The proposed Class Notice and Claim Form are approved as to form and content. The Court
         finds that the content of the Class Notice and the Claim Form satisfy the requirements of Fed. R.
         Civ. P. 23(c)(2), Fed. R. Civ. P. 23(e)(1), and due process and accordingly approves them…The
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15686 Page 32 of
                                      41


          Court finds that compliance with the Notice Plan is the best practicable notice under the
          circumstances and constitutes due and sufficient notice of this Order to all persons entitled
          thereto and is in full compliance with the requirements of Rule 23, applicable law, and due
          process.

  Honorable Jose L. Linares, In re Hypodermic Products Antitrust Litigation, (November 4, 2013) No. 2:05-
  CV-01602 (D. N.J.):
         Upon reviewing Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement, Conditional
         Class Certification and Approval of Notice Plan and the Declarations of Karin E. Fisch, Esq. and
         Carla A. Peak and the documents attached thereto, it is hereby ORDERED, ADJUDGED AND
         DECREED as follows:…Proposed forms of Notice are attached hereto as Exhibit A. The Court
         finds that the form fairly and adequately: (i) describes the terms and effect of the Settlement
         Agreement and of the Settlement; (ii) notifies the Indirect Purchaser Class concerning the
         proposed plan of allocation and distribution; (iii) notifies the Indirect Purchaser Plaintiffs’ Lead
         Counsel will seek attorneys’ fees not to exceed one-third of the Settlement Fund, reimbursement
         of expenses and incentive fees; (iv) gives notice to the Indirect Purchaser Class of the time and
         place of the Fairness Hearing; and (v) describes how the recipients of the Notice may submit a
         claim, exclude themselves from the Settlement or object to any of the relief requested.

  Judge Marilyn L. Huff, Beck-Ellman v. Kaz USA, Inc., (June 11, 2013) No. 3:10-cv-02134 (S. D. Cal.):
         The Notice Plan has now been implemented in accordance with the Court’s Preliminary Approval
         Order. The Publication Notice was designed to provide potential class members with information
         about the Settlement and their rights, in easy-to-comprehend language… The Notice Plan was
         specially developed to cause class members to see the Publication Notice or see an
         advertisement that directed them to the Settlement Website. KCC identified that the class
         members belong to a demographic group known as “Pain Relief Users.” The Heating Pads are
         considered a Pain Relief product. The publications that KCC’s Notice Plan used are publications
         and websites whose viewers and readers include a high percentage of Pain Relief product
         users…The Court concludes that the Class Notice fully satisfied the requirements of Rule 23(c)(2)
         of the Federal Rules of Civil Procedure and all due process requirements.

  Judge Tom A. Lucas, Stroud v. eMachines, Inc., (March 27, 2013) No. CJ-2003-968 L (D. Ct. Cleveland
  Cnty, Okla.):
         The Notices met the requirements of Okla. Stat. tit. 12 section 2023(C), due process, and any
         other applicable law; constituted the best notice practicable under the circumstances; and
         constituted due and sufficient notice to all persons and entities entitled thereto. All objections are
         stricken. Alternatively, considered on their merits, all objections are overruled.

  Judge Marilyn L. Huff, Beck-Ellman v. Kaz USA, Inc. (January 7, 2013) No. 3:10-cv-02134 (S. D. Cal.):
         The proposed Class Notice, Publication Notice, and Settlement Website are reasonably
         calculated to inform potential Class members of the Settlement, and are the best practicable
         methods under the circumstances… Notice is written in easy and clear language, and provides all
         needed information, including: (l) basic information about the lawsuit; (2) a description of the
         benefits provided by the settlement; (3) an explanation of how Class members can obtain
         Settlement benefits; (4) an explanation of how Class members can exercise their rights to opt-out
         or object; (5) an explanation that any claims against Kaz that could have been litigated in this
         action will be released if the Class member does not opt out; (6) the names of Class Counsel and
         information regarding attorneys' fees; (7) the fairness hearing date and procedure for appearing;
         and (8) the Settlement Website and a toll free number where additional information, including
         Spanish translations of all forms, can be obtained. After review of the proposed notice and
         Settlement Agreement, the Court concludes that the Publication Notice and Settlement Website
         are adequate and sufficient to inform the class members of their rights. Accordingly, the Court
         approves the form and manner of giving notice of the proposed settlement.

  Judge Tom A. Lucas, Stroud v. eMachines, Inc., (December 21, 2012) No. CJ-2003-968 L (D. Ct.
  Cleveland Cnty, Okla.):
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15687 Page 33 of
                                      41


          The Plan of Notice in the Settlement Agreement as well as the content of the Claim Form, Class
          Notice, Post-Card Notice, and Summary Notice of Settlement is hereby approved in all respects.
          The Court finds that the Plan of Notice and the contents of the Class Notice, Post-Card Notice
          and Summary Notice of Settlement and the manner of their dissemination described in the
          Settlement Agreement is the best practicable notice under the circumstances and is reasonably
          calculated, under the circumstances, to apprise Putative Class Members of the pendency of this
          action, the terms of the Settlement Agreement, and their right to object to the Settlement
          Agreement or exclude themselves from the Certified Settlement Class and, therefore, the Plan of
          Notice, the Class Notice, Post-Card Notice and Summary Notice of Settlement are approved in all
          respects. The Court further finds that the Class Notice, Post-Card Notice and Summary Notice of
          Settlement are reasonable, that they constitute due, adequate, and sufficient notice to all persons
          entitled to receive notice, and that they meet the requirements of due process.

  Honorable Michael M. Anello, Shames v. The Hertz Corporation, (November 5, 2012) No. 3:07-cv-02174
  (S.D. Cal.):
          …the Court is satisfied that the parties and the class administrator made reasonable efforts to
          reach class members. Class members who did not receive individualized notice still had
          opportunity for notice by publication, email, or both…The Court is satisfied that the redundancies
          in the parties’ class notice procedure—mailing, e-mailing, and publication—reasonably ensured
          the widest possible dissemination of the notice…The Court OVERRULES all objections to the
          class settlement…

  Judge Ann D. Montgomery, In Re: Uponor, Inc., F1807 Plumbing Fittings Products Liability Litigation,
  (July 9, 2012) No. 11-MD-2247 (D. Minn.):
           The objections filed by class members are overruled; The notice provided to the class was
           reasonably calculated under the circumstances to apprise class members of the pendency of this
           action, the terms of the Settlement Agreement, and their right to object, opt out, and appear at the
           final fairness hearing;…

  Judge Ann D. Montgomery, In Re: Uponor, Inc., F1807 Plumbing Fittings Products Liability Litigation,
  (June 29, 2012) No. 11-MD-2247 (D. Minn.):
         After the preliminary approval of the Settlement, the parties carried out the notice program, hiring
         an experienced consulting firm to design and implement the plan. The plan consisted of direct
         mail notices to known owners and warranty claimants of the RTI F1807 system, direct mail
         notices to potential holders of subrogation interests through insurance company mailings, notice
         publications in leading consumer magazines which target home and property owners, and earned
         media efforts through national press releases and the Settlement website. The plan was intended
         to, and did in fact, reach a minimum of 70% of potential class members, on average more than
         two notices each…The California Objectors also take umbrage with the notice provided the class.
         Specifically, they argue that the class notice fails to advise class members of the true nature of
         the aforementioned release. This argument does not float, given that the release is clearly set
         forth in the Settlement and the published notices satisfy the requirements of Rule 23(c)(2)(B) by
         providing information regarding: (1) the nature of the action class membership; (2) class claims,
         issues, and defenses; (3) the ability to enter an appearance through an attorney; (4) the
         procedure and ability to opt-out or object; (5) the process and instructions to make a claim; (6) the
         binding effect of the class judgment; and (7) the specifics of the final fairness hearing.

  Honorable Michael M. Anello, Shames v. The Hertz Corporation, (May 22, 2012) No. 3:07-cv-02174 (S.D.
  Cal.):
         The Court approves, as to form and content, the Notice of Proposed Settlement of Class Action,
         substantially in the forms of Exhibits A-1 through A-6, as appropriate, (individually or collectively,
         the “Notice”), and finds that the e-mailing or mailing and distribution of the Notice and publishing
         of the Notice substantially in the manner and form set forth in ¶ 7 of this Order meet the
         requirements of Federal Rule of Civil Procedure 23 and due process, and is the best notice
         practicable under the circumstances and shall constitute due and sufficient notice to all Persons
         entitled thereto.
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15688 Page 34 of
                                      41


  Judge Anthony Powell, Molina v. Intrust Bank, N.A., (May 21, 2012) No. 10-CV-3686 (18th J.D. Ct., Kan.):
         The form, content, and method of dissemination of Class Notice given to the Class were
         adequate and reasonable, and constituted the best notice practicable under the circumstances.
         The Notice, as given, provided valid, due, and sufficient notice of the proposed settlement, the
         terms and conditions set forth in the Settlement Agreement, and these proceeding to all persons
         entitled to such notice, and said notice fully satisfied the requirements of K.S.A. § 60-223 and due
         process.

  Judge Ronald L. Bauer, Blue Cross of California Website Securities Litigation, (April 5, 2012) No. JCCP
  4647 (Super. Ct. Cal.):
         The form, content, and method of dissemination of the notice given to the Settlement Class were
         adequate and reasonable, and constituted the best notice practicable under the circumstances.
         The notice, as given, provided valid, due, and sufficient notice of the proposed settlement, the
         terms and conditions set forth in the Settlement Agreement, and these proceedings to all Person
         entitled to such notice, and said notice satisfied the requirements of California Rules of Court,
         Rule 3,766(e) and (f), and due process.

  Judge Ann D. Montgomery, In Re: Uponor, Inc., F1807 Plumbing Fittings Products Liability Litigation,
  (January 18, 2012) No. 11-MD-2247 (D. Minn.):
         Notice to Class members must clearly and concisely state the nature of the lawsuit and its claims
         and defenses, the Class certified, the Class member’s right to appear through an attorney or opt
         out of the Class, the time and manner for opting out, and the binding effect of a class judgment on
         members of the Class. Fed. R. Civ. P. 23(c)(2)(B). Compliance with Rule 23’s notice
         requirements also complies with Due Process requirements. ‘The combination of reasonable
         notice, the opportunity to be heard, and the opportunity to withdraw from the class satisfy due
         process requirements of the Fifth Amendment.’ Prudential, 148 F.3d at 306. The proposed
         notices in the present case meet those requirements.

  Judge Jeffrey Goering, Molina v. Intrust Bank, N.A., (January 17, 2012) No. 10-CV-3686 (18th J.D. Ct.
  Ks.):
         The Court approved the form and content of the Class Notice, and finds that transmission of the
         Notice as proposed by the Parties meets the requirements of due process and Kansas law, is the
         best notice practicable under the circumstances, and constitutes due and sufficient notice to all
         persons entitled thereto.

  Judge Charles E. Atwell, Allen v. UMB Bank, N.A., (October 31, 2011) No. 1016-CV34791 (Cir. Ct. Mo.):
         The form, content, and method of dissemination of Class Notice given to the Class were
         adequate and reasonable, and constituted the best notice practicable under the circumstances.
         The Notice, as given, provided valid, due, and sufficient notice of the proposed settlement, the
         terms and conditions set forth in the Settlement Agreement, and these proceedings to all persons
         entitled to such notice, and said notice fully satisfied the requirements of Rule 52.08 of the
         Missouri Rules of Civil Procedure and due process.

  Judge Charles E. Atwell, Allen v. UMB Bank, N.A., (June 27, 2011) No. 1016-CV34791 (Cir. Ct. Mo.):
         The Court approves the form and content of the Class Notice, and finds that transmission of the
         Notice as proposed by the Parties meets the requirements of due process and Missouri law, is
         the best notice practicable under the circumstances, and constitutes due and sufficient notice to
         all persons entitled thereto.

  Judge Jeremy Fogel, Ko v. Natura Pet Products, Inc., (June 24, 2011) No. 5:09cv2619 (N.D. Cal.):
         The Court approves, as to form and content, the Long Form Notice of Pendency and Settlement
         of Class Action (“Long Form Notice”), and the Summary Notice attached as Exhibits to the
         Settlement Agreement, and finds that the e-mailing of the Summary Notice, and posting on the
         dedicated internet website of the Long Form Notice, mailing of the Summary Notice post-card,
         and newspaper and magazine publication of the Summary Notice substantially in the manner as
         set forth in this Order meets the requirements of Rule 23 of the Federal Rules of Civil Procedure,
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15689 Page 35 of
                                      41


          and due process, and is the best notice practicable under the circumstances and shall constitute
          due and sufficient notice to all persons entitled to notice.

  Judge M. Joseph Tiemann, Billieson v. City of New Orleans, (May 27, 2011) No. 94-19231 (Civ. D. Ct.
  La.):
         The plan to disseminate notice for the Insurance Settlements (the “Insurance Settlements Notice
         Plan”) which was designed at the request of Class Counsel by experienced Notice Professionals
         Gina Intrepido-Bowden and Carla A. Peak… IT IS ORDERED as follows: 1. The Insurance
         Settlements Notice Plan is hereby approved and shall be executed by the Notice Administrator; 2.
         The Insurance Settlements Notice Documents, substantially in the form included in the Insurance
         Settlements Notice Plan, are hereby approved.

  Judge James Robertson, In re Department of Veterans Affairs (VA) Data Theft Litig., (February 11, 2009)
  MDL No. 1796 (D.C.):
         The Court approves the proposed method of dissemination of notice set forth in the Notice Plan,
         Exhibit 1 to the Settlement Agreement. The Notice Plan meets the requirements of due process
         and is the best notice practicable under the circumstances. This method of Class Action
         Settlement notice dissemination is hereby approved by the Court.

  Judge Louis J. Farina, Soders v. General Motors Corp., (December 19, 2008) No. CI-00-04255 (C.P.
  Pa.):
         The Court has considered the proposed forms of Notice to Class members of the settlement and
         the plan for disseminating Notice, and finds that the form and manner of notice proposed by the
         parties and approved herein meet the requirements of due process, are the best notice
         practicable under the circumstances, and constitute sufficient notice to all persons entitled to
         notice.

  Judge Robert W. Gettleman, In Re Trans Union Corp., (September 17, 2008) MDL No. 1350 (N.D. Ill.):
         The Court finds that the dissemination of the Class Notice under the terms and in the format
         provided for in its Preliminary Approval Order constitutes the best notice practicable under the
         circumstances, is due and sufficient notice for all purposes to all persons entitled to such notice,
         and fully satisfies the requirements of the Federal Rules of Civil Procedure, the requirements of
         due process under the Constitution of the United States, and any other applicable
         law…Accordingly, all objections are hereby OVERRULED.

  Judge William G. Young, In re TJX Companies, (September 2, 2008) MDL No. 1838 (D. Mass.):
         The form, content, and method of dissemination of notice provided to the Settlement Class were
         adequate and reasonable, and constituted the best notice practicable under the circumstances.
         The Notice, as given, provided valid, due, and sufficient notice of the proposed settlement, the
         terms and conditions set forth in the Settlement Agreement, and these proceedings to all Persons
         entitled to such notice, and said Notice fully satisfied the requirements of Fed. R. Civ. P. 23 and
         due process.

  Judge David De Alba, Ford Explorer Cases, (May 29, 2008) JCCP Nos. 4226 & 4270 (Cal. Super. Ct.):
         [T]he Court is satisfied that the notice plan, design, implementation, costs, reach, were all
         reasonable, and has no reservations about the notice to those in this state and those in other
         states as well, including Texas, Connecticut, and Illinois; that the plan that was approved --
         submitted and approved, comports with the fundamentals of due process as described in the
         case law that was offered by counsel.

  Judge Kirk D. Johnson, Hunsucker v. American Standard Ins. Co. of Wisconsin, (August 10, 2007) No.
  CV-2007-155-3 (Cir. Ct. Ark.):
         Having admitted and reviewed the Affidavits of Carla Peak and Christine Danielson concerning
         the success of the notice campaign, including the fact that written notice reached approximately
         86% of the potential Class Members, the Court finds that it is unnecessary to afford a new
         opportunity to request exclusion to individual class members who had an earlier opportunity to
         request exclusion but failed to do so…Specifically, the Court received and admitted affidavits
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15690 Page 36 of
                                      41


          from Carla Peak and Christine Danielson, setting forth the scope and results of the notice
          campaign. Based on the Court’s review of the evidence admitted and argument of counsel, the
          Court finds and concludes that the Class Notice and settlement website as disseminated to
          members of the Settlement Class in accordance with provisions of the Preliminarily Approval
          Order was the best notice practicable under the circumstances to all members of the Settlement
          Class.

  Presentations and Articles

         Class Action Notice and Settlement Administration, Columbia Law School Complex Litigation
          Challenges and Strategies in Multijurisdictional and Aggregate Litigation (L9225), Carla Peak
          (March 2018).

         “A Winning Hand or a Flop?” After 50 Years, Are Class Actions Still Legit?, AMERICAN BAR
          ASSOCIATION 20th Annual National Institute on Class Actions, Carla Peak (October 2016).

         Class Action Notice Requirements: Leveraging Traditional and Emerging Media to Reach Class
          Members, STRAFFORD, Carla Peak (April 2016).

         The Ethics of Class Action Settlements, CHICAGO BAR ASSOCIATION, Class Litigation Committee,
          Carla Peak (June 2014).

         Innovations in Notification, CHICAGO BAR ASSOCIATION, Class Litigation Committee Spring
          Seminar, Carla Peak, presenter (May 2012).

         Ethics in Legal Notification accredited CLE Program (December 2012-November 2014).

         Pitfalls of Class Action Notice and Settlement Administration accredited CLE Program (March
          2014).

         The Fundamentals of Settlement Administration accredited CLE Program (October 2012-August
          2013).

         Carla Peak and Steven Weisbrot. How to Design Your Notice to Minimize Professional Objectors,
          Class Action Lawsuit Defense: Class Action Defense News, Developments and Commentary
          provided by BakerHostetler (www.classactionlawsuitdefense.com) (July 20, 2012).

         Class Action Settlement Administration Tips & Pitfalls on the Path to Approval accredited CLE
          Program (October 2012).

         Legal Notice Ethics accredited CLE Program (May 2010-January 2011).

         Carla Peak, Is your legal notice designed to be noticed? W ESTLAW JOURNAL CLASS ACTION Vol.18
          Issue 10 (2011).

         John B. Isbister, Todd B. Hilsee & Carla A. Peak, Seven Steps to a Successful Class Action
          Settlement, AMERICAN BAR ASSOCIATION, SECTION OF LITIGATION, CLASS ACTIONS TODAY 16 (2008).

  Case Examples

   Case                                                             Court
   In re Columbia/HCA Healthcare Corp. (Billing Practices Litig.)   M.D. Tenn., MDL No. 1227

   Soders v. General Motors Corp. (Marketing Initiative)            C.P. Pa., No. CI-00-04255

   Nature Guard Cement Roofing Shingles Cases                       Cal. Super. Ct., J.C.C.P. No. 4215
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15691 Page 37 of
                                      41


   Defrates v. Hollywood Entertainment Corp. (Extended Viewing Fees)   Cir. Ct. Ill., St. Clair. Co., No. 02L707
                                                                         th
   West v. G&H Seed Co. (Crawfish Farmers)                             27 Jud. D. Ct. La., No. 99-C-4984-A

   Baiz v. Mountain View Cemetery (Burial Practices)                   Cal. Super. Ct., No. 809869-2

   Richison v. American Cemwood Corp. (Roofing Durability)             Cal. Super. Ct., No. 005532

   Friedman v. Microsoft Corp. (Antitrust)                             Ariz. Super. Ct., No. CV 2000-000722

   Davis v. Am. Home Prods. Corp. (Norplant Contraceptive)             Civ. D. Ct. La., Div. K, No. 94-11684

   Gordon v. Microsoft Corp. (Antitrust)                               D. Minn., No. 00-5994

   Fisher v. Virginia Electric & Power Co.                             E.D. Va., No 3:02-CV-431

   Bardessono v. Ford Motor Co. (15 Passenger Vans Outreach)           Wash. Super. Ct., No. 32494

   Gardner v. Stimson Lumber Co. (Forestex Siding)                     Wash. Super. Ct., No. 00-2-17633-3SEA

   Nichols v. SmithKline Beecham Corp. (Paxil)                         E.D. Pa., No. 00-6222

   In re Educ. Testing Serv. PLT 7-12 Test Scoring                     E.D. La., 2:04md1643

   In re Serzone Products Liability                                    S.D. W. Va., 02-md-1477

   Ford Explorer Cases                                                 Cal. Super. Ct., JCCP Nos. 4226 & 4270

   In re Lupron Marketing & Sales Practices                            D. Mass., MDL No.1430

   Morris v. Liberty Mutual Fire Ins. Co.                              D. Okla., NO. CJ-03-714

   Thibodeaux v. Conoco Philips Co.                                    D. La., No. 2003-481

   Morrow v. Conoco Inc.                                               D. La., No. 2002-3860

   Tobacco Farmer Transition Program                                   U.S. Dept. of Agric.

   Froeber v. Liberty Mutual Fire Ins. Co.                             Cir. Ct. Ore., No. 00C15234

   Carnegie v. Household Int’l, Inc.                                   N.D. Ill., No. 98-C-2178
   In re Royal Ahold Securities and “ERISA”                            D. Md., 1:03-md-01539
   First State Orthopaedics et al. v. Concentra, Inc., et al.          E.D. Pa., No. 2:05-CV-04951-AB

   Meckstroth v. Toyota Motor Sales, U.S.A., Inc.                      24th Jud. D. Ct. La., No. 583-318

   In re High Sulfur Content Gasoline Products Liability               E.D. La., MDL No. 1632

   Desportes v. American General Assurance Co.                         Ga. Super. Ct., No. SU-04-CV-3637

   In re Residential Schools Litigation                                Ont. Super. Ct., 00-CV-192059 CPA

   Turner v. Murphy Oil USA, Inc.                                      E.D. La., No. 2:05-CV-04206-EEF-JCW

   Carter v. North Central Life Ins. Co.                               Ga. Super. Ct., No. SU-2006-CV-3764-6

   Friedman v. Microsoft Corp. (Antitrust)                             Ariz. Super. Ct., No. CV 2000-000722

   Ciabattari v. Toyota Motor Sales, U.S.A., Inc.                      N.D. Cal., No. C-05-04289-BZ

   Peek v. Microsoft Corporation                                       Cir. Ct. Ark., No. CV-2006-2612

   Reynolds v. The Hartford Financial Services Group, Inc.             D. Ore., No. CV-01-1529 BR

   Zarebski v. Hartford Insurance Co. of the Midwest                   Cir. Ct. Ark., No. CV-2006-409-3

   In re Parmalat Securities                                           S.D.N.Y., 1:04-md-01653 (LAK)
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15692 Page 38 of
                                      41


   Beasley v. The Reliable Life Insurance Co.                        Cir. Ct. Ark., No. CV-2005-58-1

   Sweeten v. American Empire Insurance Company                      Cir. Ct. Ark., No. 2007-154-3

   Gunderson v. F.A. Richard & Associates, Inc. (FARA)               14th Jud. D. Ct. La., No. 2004-2417-D

   Gunderson v. F.A. Richard & Associates, Inc. (Focus)              14th Jud. D. Ct. La., No. 2004-2417-D

   Hunsucker v. American Standard Ins. Co. of Wisconsin              Cir. Ct. Ark., No., CV-2007-155-3

   Burgess v. Farmers Insurance Co., Inc.                            D. Okla., No. CJ-2001-292

   Grays Harbor v. Carrier Corporation                               W.D. Wash., No. 05-05437-RBL

   Donnelly v. United Technologies Corp.                             Ont. S.C.J., 06-CV-320045CP

   Wener v. United Technologies Corp.                                QC. Super. Ct., 500-06-000425-088

   Brookshire Bros. v. Chiquita (Antitrust)                          S.D. Fla., No. 05-CIV-21962

   Johnson v. Progressive                                            Cir. Ct. Ark., No. CV-2003-513

   Bond v. American Family Insurance Co.                             D. Ariz., CV06-01249-PXH-DGC

   Angel v. U.S. Tire Recovery (Tire Fire)                           Cir. Ct. W. Va., No. 06-C-855

   In re TJX Companies Retail Security Breach                        D. Mass., MDL No. 1838

   Webb v. Liberty Mutual Insurance Co.                              Cir. Ct. Ark., No. CV-2007-418-3

   Shaffer v. Continental Casualty Co. (Long Term Care Insurance)    C.D. Cal., SACV06-2235-PSG (PJWx)

   Palace v. DaimlerChrysler (Neon Head Gaskets)                     Cir. Ct. Ill., Cook Co., No. 01-CH-13168

   Beringer v. Certegy Check Services, Inc. (Data Breach)            M.D. Fla., No. 8:07-cv-1657-T-23TGW

   Lockwood v. Certegy Check Services, Inc. (Data Breach)            M.D. Fla., No. 2:07-CV-587-FtM-29-DNF

   Sherrill v. Progressive Northwestern Ins. Co.                     18th D. Ct. Mont., No. DV-03-220

   Gunderson v. F.A. Richard & Associates, Inc. (AIG)                14th Jud. D. Ct. La., No. 2004-2417-D

   Jones v. Dominion Transmission, Inc.                              S.D. W. Va., No. 2:06-cv-00671

   Gunderson v. F.A. Richard & Associates, Inc. (Wal-Mart)           14th Jud. D. Ct. La., No. 2004-2417-D

   In re Trans Union Corp. Privacy (Data Breach)                     N.D. Ill., MDL No. 1350

   Gunderson v. F.A. Richard & Associates., Inc. (Amerisafe)         14th Jud. D. Ct. La., No. 2004-002417

   Bibb v. Monsanto Co. (Nitro)                                      Cir. Ct. W.Va., No. 041465

   Carter v. Monsanto Co. (Nitro)                                    Cir. Ct. W.Va., No. 00-C-300

   In re U.S. Department of Veterans Affairs (VA) Data Breach        D. D.C., MDL 1796

   In re Countrywide Financial Corp. Customer Data Security Breach   W.D. Ky., MDL No. 3:08-md-1998

   Dolen v. ABN AMRO Bank N.V. (Callable CDs)                        Ill. Cir. Ct., Nos. 01-L-454 & 01-L-493

   Griffin v. Dell Canada Inc.                                       Ont. Super. Ct., No. 07-CV-325223D2

   Plubell v. Merck & Co., Inc.                                      Cir. Ct. Mo., No. 04CV235817-01

   Billieson v. City of New Orleans                                  D. Ct. La., No. 94-19231

   Anderson v. Government of Canada                                  Sup. Ct. NL, No. 2008NLTD166

   Ko v. Natura Pet Products, Inc.                                   N.D. Cal., No. 5:09cv02619
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15693 Page 39 of
                                      41


   Allen v. UMB Bank, N.A.                                             Cir. Ct. Mo., No. 1016-CV34791

   Blue Cross of California Website Security Cases                     Sup. Ct. Cal., No. JCCP 4647

   Alvarez v. Haseko Homes, Inc.                                       Cir. Ct. HI., No. 09-1-2691-11

   LaRocque v. TRS Recovery Services, Inc.                             D. Maine, No. 2:11cv00091

   In re: Zurn Pex Plumbing Products Liability Litig.                  D. Minn., MDL No. 08-1958
                                                                         th
   Molina v. Intrust Bank, N.A.                                        18 Jud. D. Ct., 10-cv-3686

   In Re: Uponor, Inc., F1807 Products Liability Litigation            D. Minn., MDL No. 2247

   Shames v. The Hertz Corporation                                     S.D. Cal., No. 07cv2174-MMA
                                                                       D. Ct. Cleveland Cnty, Okla., No. CJ-
   Stroud v. eMachines, Inc.
                                                                            2003-968-L
   Holman v. Experian Information Solutions, Inc.                      N.D. Cal., No. 4:11cv00180

   Beck-Ellman v. Kaz USA Inc.                                         S.D. Cal., No. 10-cv-2134

   Lee v. Stonebridge Life Insurance Company                           N.D. Cal., No. 3:11-cv-00043

   Steinfeld v. Discover Financial Services                            N.D. Cal., No. 3:12-cv-01118

   Cappalli v. BJ’s Wholesale Club, Inc.                               D. R.I., No. 1:10-cv-00407
   Poertner v. The Gillette Co. and The Procter & Gamble Co.           M.D. Fla., No. 6:12-cv-00803

   In re Hypodermic Products Antitrust Litigation                      D. N.J., No. 2:05-cv-01602

   McCrary v. The Elations Company, LLC (Certification Notice)         C.D. Cal., No. 13-cv-00242

   Lerma v. Schiff Nutrition International, Inc.                       S.D. Cal., No. 3:11-cv-01056

   Charles v. Haseko Homes, Inc.                                       Cir. Ct. HI., No. 09-1-2697-11

   Kai v. Haseko Homes, Inc.                                           Cir. Ct. HI., No. 09-1-2834-12

   Roberts v. Electrolux Home Products, Inc.                           C.D. Cal., No. 8:12-cv-01644

   Demereckis v. BSH Home Appliances Corp. (Certification Notice)      C.D. Cal., No. 8:10-cv-00711

   In re Skelaxin (Metaxalone) Antitrust Litigation                    E.D. Ten., MDL 2343, No. 1:12-cv-194

   Demmick v. Cellco Partnership d/b/a Verizon Wireless                D. Ct. N.J., No. 06-cv-2163

   Cobb v. BSH Home Appliances Corporation                             C.D. Cal., No. 8:10-cv-00711
   Fond du Lac Bumper Exchange Inc. v. Jui Li Enterprise Co. Ltd.
                                                                       E.D. Wis., No. 2:09-cv-00852
   (Direct & Indirect Purchasers Classes)
   Thomas v. Lennox Industries Inc.                                    N.D. Ill., No. 1:13-cv-07747
   In re Sears, Roebuck and Co. Front-Loading Washer Products
                                                                       N.D. Ill., No. 1:06-cv-07023
   Liability Litigation
   Chambers v. Whirlpool Corporation                                   C.D. Cal., No. 8:11-cv-01733

   The Dial Corp. v. News Corp.                                        S.D.N.Y., No. 1:13-cv-06802

   Cole v. Asurion Corporation                                         C.D. Cal., 2:06-cv-6649

   Stender v. Archstone-Smith Operating Trust                          D. Colo., 1:07-cv-02503

   Campos v. Calumet Transload Railroad, LLC                           N.D. Ill., 1:13-cv-08376

   In re: The Home Depot, Inc., Customer Data Security Breach Litig.   N.D. Ga., 1:14-md-02583

   Russell v. Kohl’s Department Stores, Inc.                           C.D. Cal., No 5:15-cv-01143
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15694 Page 40 of
                                      41


   Barba v. Shire U.S., Inc.                                            S.D. Fla., No. 1:13-cv-21158

   Giuliano v. SanDisk Corporation                                      N.D. Cal., No. 4:10-cv-2787

   Anderson v. The Attorney General of Canada                           Sup. Ct. NL, No. 2007 01T4955CP

   Kearney v. Equilon Enterprises LLC                                   D. Ore., No. 3:14-cv-00254

   Jammal v. American Family Ins. Grp.                                  N.D. Ohio, No. 1:13-cv-00437

   Q+ Food, LLC v. Mitsubishi Fuso Truck of America, Inc.               D. N.J., No 3:14-cv-06046
   In Re: Rust-Oleum Restore Marketing , Sales Practices and Products
                                                                        N.D. Ill., No. 1:15-cv01364
   Liability Litigation
   Johnson v. Yahoo! Inc.                                               N.D. Ill., No. 1:14-cv02028

   Wells v. Abbott Laboratories, Inc.                                   Sup. Ct. Cal., No. BC389753

   Rafofsky v. Nissan North America, Inc.                               C.D. Cal., No. 2:15-cv-01848

   In re Yapstone Data Breach                                           N.D. Cal., No. 4:15-cv-04429

   Lavinsky v. City of Los Angeles                                      Sup. Ct. Cal., No. BC542245

   Mullins v. Direct Digital LLC.                                       N.D. Ill., No. 1:13-cv-01829
   In re: Solodyn (Minocycline Hydrochloride) Antitrust Litigation
                                                                        D. Mass., No. 1:14-md-2503
   (Direct Purchaser Class)
   Flaum v. Doctor’s Associates, Inc. (d/b/a Subway)                    S.D. Fla., No. 16-cv-61198

   Eck v. City of Los Angeles                                           Sup. Ct. Cal., No. BC577028

   Brill v. Bank of America, N.A.                                       D. Ariz., No. 2:16-cv-03817

   In re Lidoderm Antitrust Litigation (Indirect Purchaser Class)       N.D. Cal., 3:14-md-02521

   Luster v. Wells Fargo Dealer Services, Inc.                          N.D. Ga., 1:15-cv-01058

   Prather v. Wells Fargo Bank, N.A.                                    N.D. Ga., 1:15-cv-04231

   Technology Training Associates v. Buccaneers Limited Partnership     M.D. Fla., 8:16-cv-01622

   In re Asacol Antitrust Litigation (Direct Purchaser)                 D. Mass., No. 1:15-cv-12730

   In re Anthem, Inc. Data Breach Litigation                            N.D. Cal., No. 15-md-02617

   Nishimura v Gentry Homes, LTD.                                       Cir. Ct. Hawai’i, 11-11-1-1522-07-RAN

   In re Monitronics International, Inc., TCPA Litigation               N.D. W.Va., No. 5:11-cv-00090

   Truong v. Peak Campus Management, LLC                                Sup. Ct. Ill., No. 2016 CH 9735

   Rikos v. The Procter & Gamble Co. (Align Probiotics)                 S.D. Ohio, No. 11-cv-00226
   Abante Rooter and Plumbing, Inc. v. Alarm.com Inc.
                                                                        N.D. Cal., No. 4:15-cv-06314
   (Certification)
   In Re: Asacol Antitrust Litig. (Direct)                              D. Mass., No. 1:15-cv-12730

   In Re: Asacol Antitrust Litig. (Indirect-Certification)              D. Mass., No. 1:15-cv-12730

   Houze v. Brasscraft Manufacturing Co. (EZ-FLO)                       Sup. Ct, Ca. No. BC493276
   Brown v. The Attorney General of Canada and Riddle v. Her
                                                                        O.S.C.J., No. cv-09-00372025
   Majesty the Queen (Sixties Scoop)
   Barrow v. JPMorgan Chase Bank, N.A.                                  N.D. Ga., No. 1:16-cv-03577

   Dodge v. PHH Corporation                                             C.D. Ca., No. 8:15-cv-01973

   Eubank v. Pella Corporation                                          N.D. Ill., No. 1:06-cv-04481
Case 3:12-cv-01592-JAH-AGS Document 510-4 Filed 12/07/18 PageID.15695 Page 41 of
                                      41


   In Re: Asacol Antitrust Litig. (Indirect-Certification)      D. Mass., No. 1:15-cv-12730
   Ross v. Her Majesty the Queen; Ross v. Attorney General of   F.C., No. T-370-17; O.S.C.J., No. CV-16-
   Canada; Roy v. Attorney General of Canada and Satalic v.     5653275; Q.C.S.C., No. 500-06-000819-
   Attorney General of Canada (LGBT Purge)                      165; and F.C., No. T-2110-16
